Exhibit 10.39

LOAN AND SECURITY AGREEMENT

(Accounts Receivable & Inventory Line of Credit)

This Loan and Security Agreement (Accounts Receivable & Inventory Line of
Credit), is entered into as of February 26, 2007, between BFI Business Finance,
a California corporation (the “Lender”), with its headquarters’ office located
at 1655 The Alameda, San Jose, CA 95126 and Spy Optic, Inc. (the “Borrower”),
a(n) California corporation, with its sole place of business (if it has only
one), chief executive office (if it has more than one place of business) or
residence (if an individual) located at 2070 Las Palmas Drive, Carlsbad,
California 92011 (the “Chief Executive Office”).

RECITALS

A. Borrower has requested Lender to make loans to Borrower for business
purposes.

B. Lender is willing to make such loans to Borrower, on the terms and conditions
set forth in this Agreement, and Borrower agrees to make the payments required
by this Agreement and to comply with the other terms and conditions of this
Agreement.

AGREEMENT

For good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as set forth below.

1. Definitions and Construction.

1.1. Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“Accounting Period” has the meaning given in Section (c) hereof.

“Account Debtor” means a person obligated on an Account, Chattel Paper, or
General Intangible.

“Accounts” means all currently existing and hereafter arising accounts as
defined in the Code, as such definition may be changed from time to time, and
shall include, but not be limited to a right to payment of a monetary obligation
for property sold or services rendered, and any and all credit insurance,
guaranties, or security therefor.

“Addendum” means that certain Addendum A hereto, if applicable.

“Advance(s)” has the meaning given in Section 2.1.1 hereof.

“Administrative Fee” has the meaning given in Section 2.2.10 hereof.

“Affiliate” means, when used with respect to any Person, any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person. For purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agreement” means this Loan and Security Agreement (Accounts Receivable &
Inventory Line of Credit) together with all addenda, exhibits and schedules
hereto, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

“Allowable Amount” means the lesser of the Borrowing Base and the Maximum
Amount.

“A R Borrowing Base” has the meaning set forth in the definition of Borrowing
Base.

“Audit Fees” shall have the meaning set forth in Section 2.2.12 hereof.

“Authenticate” shall have the meaning given in the Code, as such definition may
be amended from time to time, which means to sign, execute, or otherwise adopt a
symbol, or encrypt or similarly process a record in whole or in part, with the
present intention of the authenticating person to identify the person and adopt
or accept a record.

“Authorized Officer” means any officer or employee of Borrower as set forth in
that certain Signature Authorization of even date herewith, as it may be amended
from time to time.

“Average Daily Balance” means the average of the Daily Balance, which shall be
calculated taking into account that no payment made by check shall be deemed to
be made until three (-3- ) Business Days after receipt of Lender of such checks
to allow for clearance thereof, as provided in Section 3.3 hereof.

 

Page 1 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code, as amended and any
successor statute.

“Basic Term” has the meaning set forth in Section 6.1 hereof.

“Borrower” has the meaning set forth in the preamble to this Agreement,
individually and collectively.

“Borrower’s Books” means all of Borrower’s books and records including ledgers,
records indicating, summarizing, or evidencing Borrower’s properties or assets
(including, without limitation, the Collateral) or liabilities, all information
relating to Borrower’s business operations or financial condition, and all
computer programs, disc or tape files, printouts, runs, or other computer
prepared information, and the equipment containing such information.

“Borrowing Base” means the sum of the following:

(a) Eighty percent (80%) of the Net Face Amount of Prime Accounts, but in any
event not in an aggregate amount in excess of the Maximum Account Advance (the
“A R Borrowing Base”); plus

(b) Fifteen percent (15%) of the Current Market Cost of raw materials that
constitute Eligible Inventory; plus Fifteen (15%) of the Current Market Cost of
finished goods that constitute Eligible Inventory, but in any event not in an
aggregate amount in excess of the Maximum Inventory Advance (the “Inventory
Borrowing Base”).

“Business Day” means any day which is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close.

“CERCLA” has the meaning given in the definition of Environmental Laws.

“Chattel Paper” has the meaning given in the Code, as such definition may be
amended from time to time, which defines Chattel Paper as a record or records
that evidence both (a) a monetary obligation; and (b) a security interest in
(1) specific goods; (2) a security interest in specific goods and software used
in the goods; (3) a security interest in specific goods and license of software
used in the goods; or (4) a lease of specific goods and license of software used
in the goods.

“Chief Executive Office” has the meaning set forth in the preamble to this
Agreement.

“Clearance Days” has the meaning given in Section 3.3 hereof.

“Closing Date” means the date of the initial advance hereunder.

“Code” or “UCC” means the California Uniform Commercial Code, or any successor
statute, as amended from time to time, which is also known as the UCC.

“Collateral” means all of the personal property and Trade Fixtures now owned or
hereafter acquired by Borrower whether now existing or hereafter arising and
wherever located, including without limitation: (a) all Accounts; (b) all
Chattel Paper including without limitation Electronic Chattel Paper; (c) all
Inventory; (d) all Equipment; (e) all Trade Fixtures; (f) all Fixtures, but only
if connected with Real Property Collateral (g) all Instruments; (h) all
Financial Assets, including without limitation, Investment Property; (i) all
Documents; (j) all Deposit Accounts; (k) all Letter of Credit Rights; (l) all
General Intangibles including without limitation copyrights, trademarks, and
patents, Payment Intangibles and Software; (m) all Supporting Obligations;
(n) any Commercial Tort Claim listed on any schedule provided herewith or
hereafter; (o) all returned or repossessed goods arising from or relating to any
Accounts or Chattel Paper; (p) all certificates of title and certificates of
origin or manufacturers statements of origin relating to any of the foregoing,
now owned or hereafter acquired; (q) all property similar to any of the
foregoing hereafter acquired by Borrower; (r) all ledger sheets, files, records,
documents, instruments, and other books and records (including without
limitation related electronic data processing Software) evidencing an interest
in or relating to the above; (s) all money, cash or cash equivalents; and (t) to
the extent not otherwise included in the foregoing, all proceeds, products,
insurance claims, and other rights to payment and all accessions to,
replacements for, attachments to, substitutions for, and rents and profits of,
and noncash proceeds of, each of the foregoing. Notwithstanding any contrary
term of this Agreement, Collateral shall not include any waste or other
materials that have been or may be designated as toxic or hazardous.

“Collateral Account” has the meaning give in Section 3.7.2 hereof.

“Collateral Control Account” has the meaning given in Section 3.7.3 hereof.

“Collateral State” has the meaning given in Section 9.14 hereof.

“Commercial Tort Claim” has the meaning give in the Code, as such definition may
be amended from time to time, which means a claim arising in tort with respect
to which the claimant is an organization or if the claimant is an individual,
the claim arose in (a) the course of the claimant’s business or professions; and
(b) does not include damages arising out of personal injury to or death of an
individual.

“Cumulative Minimum Annual Interest Payment” has the meaning given in
Section 2.2.2 hereof.

 

Page 2 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

“Current Market Cost” means, as determined by Lender in good faith, the lower of
(a) cost of Inventory, computed on a first-in-first-out basis in accordance with
GAAP; or (b) market value of Inventory.

“Daily Balance” means the principal amount of any Obligations owed at the end of
a given day.

“Deemed Prime Rate” shall have the meaning given in the definition of Prime
Rate.

“Default Rate” has the meaning given in Section 2.2.4 hereof.

“Delinquent Accounts” shall mean Accounts which remain uncollected for more than
ninety (90) days from the invoice date.

“Deposit” has the meaning given in Section 2.2.11 hereof.

“Deposit Account(s)” has the meaning given in the Code, as such definition may
be amended from time to time, including without limitation, a demand, time,
savings, passbook or similar account maintained with a bank.

“Dilution Rate” shall mean the percentage rate at which Borrower’s Prime
Accounts are subject to reduction due to credits, returns, and allowances.

“Documentation Fee/Legal Deposit” shall have the meaning set forth in
Section 2.2.11 hereof.

“Documents” has the meaning given in the Code, as such definition may be amended
from time to time.

“Electronic Chattel Paper” has the meaning given in the Code, as such definition
may change from time to time, which defines Electronic Chattel Paper as Chattel
Paper evidenced by a record or records consisting of information stored in an
electronic medium.

“Eligible Inventory” means:

(a) Inventory acceptable to Lender, in its reasonable and sole discretion, for
lending purposes;

(b) Inventory held for sale or lease in the ordinary course of Borrower’s
business;

(c) Inventory located at Borrower’s Chief Executive Office or Warehouse,
provided however, that if any such location is owned by a party other than
Borrower, Lender shall have obtained from the owner thereof an agreement
relative to Lender’s rights with respect to such Inventory, in form and content
satisfactory to Lender;

(d) Inventory in which Lender has a first priority, perfected security interest;

(e) Inventory not subject to a security interest, lien, or other encumbrance in
favor of any other Person;

(f) Inventory of good and merchantable quality that is free from defect and that
is not slow moving, obsolete, returned, perishable, or manufactured under a
license agreement;

(g) Inventory owned and in the lawful possession of Borrower;

(h) Inventory which does not consist of packaging and shipping materials; and

(i) Inventory that does not consist of supplies used or consumed in Borrower’s
business or work-in-process.

General criteria for Eligible Inventory may be established and revised from time
to time by Lender in good faith. Any Inventory that is not Eligible Inventory
shall nevertheless be part of the Collateral.

“Environmental Laws” means all federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment,
including ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals, or industrial, toxic or hazardous substances or
wastes or the clean-up or other remediation thereof, including without
limitation 42 U.S.C. 9601 (14), Comprehensive Environmental Response,
Compensation and Liability Act of 1980 set forth at 42 U.S.C. 9601 et seq.
(“CERCLA”), or the Resource Conservation and Recovery Act of 1986 set forth at
42 U.S.C. 9601 et seq. (“RCRA”) and all successor statutes and amendments
thereto.

“EPA” means the United States Environmental Protection Agency.

 

Page 3 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

“Equipment” means all of Borrower’s now owned and hereafter acquired equipment
as defined in the Code, as such definition may be amended from time to time, and
wherever located, and shall include, but not be limited to, all goods (other
than inventory, farm products, or consumer goods) including without limitation
machinery, computers and computer hardware and software (whether owned or
licensed), vehicles, tools, furniture, Trade Fixtures (but not including
Fixtures unless Real Property Collateral has been pledged to Lender), all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

“ERISA” shall have the meaning given in Section 9.20.

“Event of Default” means those events described in Section 11 hereof.

“FEIN” shall have the meaning given in Section 8.1.15.

“Financial Assets” has the meaning given in the Code, which defines Financial
Assets as any of the following: (a) a security; (b) an obligation of a person or
a share, participation, or other interest in a person or in property or an
enterprise of a person, that is, or is of a type, dealt in or traded on
financial markets or that is recognized in any area in which it is issued or
dealt in as a medium for investment; and (c) any property that is held by a
securities intermediary for another person in a securities account that has
expressly agreed with the other person that the property is to be treated as a
financial asset.

“Fixtures” has the meaning given in the Code, as such definition may be amended
from time to time, which defines Fixtures as goods that have become so related
to particular real property that an interest in them arises under property law,
but shall not include Trade Fixtures.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and pronouncements of the Financial Accounting
Standards Board (or any successor authority) that are applicable as of the date
of determination.

“General Intangibles” means general intangibles as defined in the Code, as such
definition may be amended from time to time, (and shall include, but not be
limited to, registered and unregistered patents, trademarks, service marks,
copyrights, trade names, applications for the foregoing, trade secrets,
goodwill, processes, drawings, blueprints, customer lists, licenses, whether as
licensor or licensee, choses in action and other claims and existing and future
leasehold interests in Equipment, Payment Intangibles and Software), all whether
arising under the laws of the United States of America or any other country.

“Good Faith Deposit” shall have the meaning set forth in Section 2.2.11 hereof.

“Guarantor” means, individually and collectively, Orange 21 Inc., a Delaware
corporation.

“Guaranty” means that certain General Continuing Guaranty or those certain
General Continuing Guaranties, signed by Guarantor concurrently with the
execution of this Agreement and the Loan Documents and/or the Term Loan
Documents, as amended from time to time hereafter.

“Hazardous Substances” and “Hazardous Wastes” means all or any of the following:

(a) substances that are defined or listed in, or otherwise classified pursuant
to, any applicable laws or regulations as “hazardous substances,” “hazardous
materials,” “hazardous wastes,” “toxic substances,” or any other formulation
intended to define, list, or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
reproductive toxicity, or “EP toxicity”;

(b) oil, petroleum, or petroleum derived substances, natural gas, natural gas
liquids, synthetic gas, drilling fluids, produced waters, and other wastes
associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources;

(c) any flammable substances or explosives or any radioactive materials; and

(d) asbestos in any form or electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million.

“Indebtedness” means all of the following:

(a) all indebtedness for borrowed money (whether by loan or the issuance and
sale of debt securities);

(b) that portion of obligations with respect to capital leases that is properly
classified as a liability on a balance sheet in conformity with GAAP;

(c) acceptances, bonds, indentures, notes payable, and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money;

 

Page 4 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

(d) any obligation owed for all or any part of the deferred purchase price of
property or services if the purchase price is due more than six (6) months from
the date the obligation is incurred or is evidenced by a note or similar written
instrument;

(e) all indebtedness secured by any lien on any property or asset owned or held
by Borrower regardless of whether the indebtedness secured thereby shall have
been assumed by Borrower or is nonrecourse to the credit of Borrower;

(f) contingent obligations to the extent such obligations are no longer
contingent but become absolute and remain unpaid;

(g) all obligations, contingent or otherwise, relative to the face amount of any
letter of credit, letter of credit guaranties, bankers acceptances, interest
rate swaps, controlled disbursement accounts, or other financial products;

(h) any unfunded obligation of Borrower or any of its subsidiaries to a
Multiemployer Plan required to be accrued by GAAP; and

(i) obligations of Borrower guaranteeing or intended to guarantee (whether
guaranteed, endorsed, co-made, discounted, or sold with recourse to Borrower),
any indebtedness, lease, dividend, letter of credit, or other obligation of any
other Person.

“Insolvency Proceeding” means any case, proceeding, or matter commenced by or
against any Person under any provision of the Bankruptcy Code or under any other
bankruptcy or insolvency law, including assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
its creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

“Instrument” has the meaning given in the Code, as such definition may be
amended from time to time, which defines an Instrument as a negotiable
instrument or any other writing that evidences a right to payment of a monetary
obligation, is not itself a security agreement or lease, and is of a type that
in the ordinary course of business is transferred by delivery with any necessary
endorsement or assignment. Instrument shall include but not be limited to
promissory notes.

“Inventory” means all present and future inventory, as defined in the Code, as
such definition may be amended from time to time, in which Borrower has any
interest and wherever located, and shall include but not be limited to, goods
held for sale or lease or to be furnished under a contract of service and all of
Borrower’s present and future raw materials, work in process, finished goods,
and packing and shipping materials, wherever located, and any documents of title
representing any of the above.

“Inventory Appraisal Fee” shall have the meaning set forth in Section 2.2.13
hereof.

“Inventory Borrowing Base” has the meaning set forth in the definition of
Borrowing Base.

“Investment Property” has the meaning given in the Code, as such definition may
be amended from time to time, which defines Investment Property as securities,
security accounts, commodity contracts, or commodity accounts.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Lender” has the meaning set forth in the preamble to this Agreement.

“Lender Expenses” includes without limitation all of the following:

(a) costs or expenses (including without limitation taxes, photocopying,
notarization, telecommunication, insurance premiums, and postage) paid by
Lender;

(b) costs and expenses required to be paid by Borrower under any of the Loan
Documents that are paid or advanced by Lender;

(c) documentation, filing, recording, publication, appraisal (including periodic
Collateral appraisals) and search fees assessed, paid, or incurred by Lender in
connection with Lender’s transactions with Borrower;

(d) costs and expenses incurred by Lender in the disbursement of funds to
Borrower (by wire transfer or otherwise);

(e) charges paid or incurred by Lender resulting from the dishonor of checks;
costs and expenses paid or incurred by Lender to correct any default or enforce
any provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral or any portion thereof, irrespective of
whether a sale is consummated;

(f) costs and expenses paid or incurred by Lender in examining Borrower’s Books;
and

 

Page 5 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

(g) costs and expenses of third party claims or any other suit paid or incurred
by Lender in enforcing or defending the Loan Documents and adjusting or settling
disputes and claims with Account Debtors with respect to the Accounts; and
Lender’s reasonable attorneys’ fees and expenses (whether for legal services
incurred by and expenses from outside counsel and/or from in-house counsel)
incurred in advising, structuring, drafting, reviewing, administering, amending,
terminating, enforcing (including attorneys’ fees and expenses incurred in such
adjusted or settled disputes and claims, and in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Borrower or any
Guarantor of the Obligations, irrespective of whether suit is brought). The
attorneys’ fees incurred by Lender in any Insolvency Proceeding shall include,
without limitation, those incurred in connection with debtor-in-possession
financing, motions for relief from automatic stay, and actions to determine
dischargeability, and defending, or concerning the Loan Documents.

“Letter of Credit Rights” has the meaning given in the Code, as such definition
may be amended from time to time, which defines Letter of Credit Rights as a
right to payment or performance under a letter of credit, whether or not
beneficiary has demanded or is at the time entitled to demand payment or
performance.

“Loan Documents” means collectively, this Agreement, the Term Loan Documents,
the Guaranty, and all notes, other guarantees, security agreements,
subordination agreements, and other agreements, documents and instruments now or
at any time hereafter executed and/or delivered by Borrower or any Obligor in
connection with this Agreement or otherwise, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

“Loan Fee” has the meaning given in Section 2.2.9 hereof.

“Material Adverse Change” means a material adverse change in any one or more of
the following: (a) Borrower’s, any subsidiary’s, or any Guarantor’s assets,
operations, business, or financial condition, or business or financial or
financial prospects; (b) Borrower’s ability to pay and perform the Obligations
when due; (c) any property in which Lender holds a Security Interest; (d) the
perfection or priority of any such Security Interest; or (e) Lender’s rights and
remedies under any Loan Documents.

“Maximum Account Advance” means Five Million and 00/100 Dollars ($5,000,000.00).

“Maximum Amount” means Five Million and 00/100 Dollars ($5,000,000.00).

“Maximum Inventory Advance” means the lesser of One Million and 00/100 Dollars
($1,000,000.00) or fifty percent (50%) of the A R Borrowing Base.

“Minimum Monthly Interest Payment” has the meaning given in Section 2.2.3
hereof.

“Net Face Amount” means, with respect to an Account, the gross face amount of
such Account less all trade discounts or other deductions to which the Account
Debtor is entitled.

“Obligations” means (a) the due and punctual payment of all amounts due or to
become due under this Agreement; (b) the performance of all obligations of
Borrower under the Loan Documents; and (c) all present and future obligations
owing by Borrower to Lender whether or not for the payment of money, whether or
not evidenced by any note or other instrument, whether direct or indirect,
absolute or contingent, due or to become due, joint or several, primary or
secondary, liquidated or unliquidated, secured or unsecured, original or renewed
or extended, whether arising before, during or after the commencement of any
bankruptcy case in which Borrower is a debtor, (each, a “Insolvency
Proceeding”), including but not limited to Lender Expenses and any obligations
arising pursuant to letters of credit or acceptance transactions or any other
financial accommodations; and all principal, interest, fees, charges, Lender
Expenses, attorneys’ fees and accountants’ fees chargeable to Borrower or
incurred by Lender in connection with the Loan Documents. Except to the extent
otherwise provided, this Agreement does not secure any obligation described
above which is secured by a consensual lien on real property.

“Obligor” means Borrower and all Guarantors.

“Old Lender” means Comerica Bank.

“Overadvance” means the amount by which the Obligations exceed the Allowable
Amount.

“Payment Intangibles” means a General Intangible under which the Account
Debtor’s principal obligation is a monetary obligation.

“Permitted Indebtedness” means Indebtedness evidenced by this Agreement or the
Loan Documents and the Indebtedness set forth in the latest financial statements
of Borrower submitted to Lender on or prior to the Closing Date or secured by
Permitted Liens or refinancings, renewals, or extensions of the foregoing,
provided (a) the terms and conditions of such refinancings, renewals, or
extensions do not materially impair the prospects of repayment of the
Obligations by Borrower; (b) the net cash proceeds of such refinancings,
renewals, or extensions do not result in an increase in the aggregate principal
amount of the Indebtedness so refinanced, renewed, or extended; (c) such
refinancings, renewals, or extensions do not result in a shortening of the
average weighted maturity of the Indebtedness so refinanced, renewed, or
extended; and (d) that to the extent that the Indebtedness that is refinanced
was subordinated in right of payment to the Obligations, then the subordination
terms and conditions of the refinancing of the Indebtedness must be at least as
favorable to Lender as those applicable to the refinanced Indebtedness;

 

Page 6 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

“Permitted Liens” means all of the following:

(a) liens and security interests held by Lender or agreed to by Lender in the
Term Loan Documents;

(b) liens for unpaid taxes of Borrower that are not yet due and payable;

(c) liens and security interests granted against Equipment disclosed in writing
by Borrower to Lender and consented to by Lender in writing;

(d) purchase money security interests and liens of lessors under capital leases
to the extent that the acquisition or lease of the underlying asset was
permitted under this Agreement, and so long as the security interest or lien
only secures the purchase price of the asset;

(e) easements, rights of way, reservations, covenants, conditions, restrictions,
zoning variances, and other similar encumbrances that do not materially
interfere with the use or value of the property subject thereto; and

(f) obligations and duties as lessee under any lease existing on the date of
this Agreement.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint ventures, limited liability companies, limited
liability partnerships, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

“Post Office Box” has the meaning given in Section 3.7.2 hereof.

“Premises” means the locations of Borrower consisting of its Chief Executive
Office and any and all Warehouses.

“Prepayment” has the meaning given in Section 6.3 hereof.

“Prepayment Fee” means the fee described in Section 6.3 hereof.

“Prime Accounts” means those Accounts of Borrower that meet all of the following
criteria:

(a) are acceptable to Lender;

(b) are creditworthy;

(c) have been validly assigned as Collateral to Lender, giving Lender a first
priority security interest therein and in all proceeds thereof;

(d) as of the date of determining whether an Account is “prime” or not, no
invoice is more than sixty (60) days past due or remains uncollected more than
ninety (90) days from the date of such invoice;

(e) strictly comply with all Borrower’s warranties and representations to
Lender;

(f) have been created by absolute sales of Borrower’s merchandise or services;

(g) are genuine, bona fide and collectible;

(h) Borrower will have good, unencumbered and absolute title to Collateral free
of all third party claims;

(i) are not subject to any dispute, right of offset, counterclaim, or right of
cancellation or return;

(j) all property giving rise to such Accounts will have been delivered from
Borrower’s Premises to, and unconditionally accepted by, each Account Debtor;

(k) Borrower has performed all things required of Borrower by the terms of all
agreements or purchase orders giving rise to such Accounts;

(l) are due and unconditionally payable on terms of thirty (30) days or less, or
on such other terms (as may be acceptable to Lender) which are expressly set
forth on the face of all invoices, copies of which shall be delivered to Lender,
and no account will then be past due;

(m) are not Accounts with respect to which goods are placed on consignment,
guaranteed sale, or other terms by which the payment by the Account Debtor may
be conditional;

(n) are not Accounts with respect to which the Account Debtor is an officer,
employee, partner, joint venturer or agent of Borrower;

 

Page 7 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

(o) are not Accounts with respect to which the Account Debtor is a resident of a
country other than the United States of America;

(p) are not Accounts with respect to which the Account Debtor is the United
States of America or any department, agency or instrumentality of the United
States of America;

(q) are not Accounts with respect to which the Account Debtor is any state of
the United States of America or any city, county, town, municipality or division
thereof;

(r) are not Accounts with respect to which the Account Debtor disputes liability
or makes any claim, or has any defense, crossclaim, counterclaim or offset;

(s) are not Accounts with respect to which any Insolvency Proceeding is filed by
or against the Account Debtor, or if an Account Debtor becomes insolvent, fails
or goes out of business;

(t) are not Accounts with respect to which Borrower is or may become liable to
the Account Debtor for goods sold or services rendered by the Account Debtor to
Borrower;

(u) are not Accounts which in the aggregate from one Account Debtor constitutes
twenty-five percent (25%) of total Accounts, but the portion not in excess of
such percentage may be deemed Prime Accounts; and

(v) are not Accounts from any one Account Debtor of which twenty-five percent
(25%) is ninety (90) days old or older.

“Prime Rate” means the variable rate of interest announced as the “prime” rate
in the Western Edition of the Wall Street Journal which is in effect from time
to time; provided that the Prime Rate shall at all times be deemed to be not
less than eight percent (8.00%) per annum (the “Deemed Prime Rate”).

“RCRA” has the meaning given in the definition of Environmental Laws.

“Real Property Collateral” means that or those certain item(s) of real property
pledged by Borrower and/or Guarantor respectively, pursuant to this Agreement
and the Loan Documents.

“Renewal Term” shall have the meaning given in Section 6.1.

“Report of Assignment” means the form with which invoices are transmitted to
Lender.

“Software” has the meaning given in the Code, which defines Software as a
computer program and any supporting information provided in connection with a
transaction relating to the program.

“Solvent” means that a Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, and such Person does not intend to, and does not believe that it
will, incur debts beyond such Person’s ability to pay as such debts mature. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that reasonably
can be expected to become an actual or matured liability.

“Supporting Obligations” has the meaning given in the Code, as such definition
may be amended from time to time, which defines a Supporting Obligation as a
letter-of-credit right or secondary obligation that supports the payment or
performance of an Account, Chattel Paper, a Document, a General Intangible, an
Instrument, or a Financial Asset, including without limitation, Investment
Property.

“Term Loan” means the loan extended by Lender to Borrower pursuant to the Term
Loan Documents described in Section 24.15 hereof, if applicable.

“Term Loan Documents” means those documents described in Section 24.15 hereof,
if any, and all amendments and renewals thereof.

“Termination Notice” has the meaning given in Section 6.1 hereof.

“Trade Fixtures” means equipment and furnishings which are used in Borrower’s
business or operations which become affixed to the Premises or other location,
but which can be removed without causing undue damage to such Premises, or to
such other location.

“UCC” has the meaning given in the definition of Code.

“Voidable Transfer” has the meaning given in Section 24.11 hereof.

“Warehouse” means that or those warehouse(s) located at Chrome 52 Logistics,
2215 Carpenter Street, Abbotsford, British Columbia, Canada V2T 6E9.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower on a consolidated basis
unless the context clearly requires otherwise.

 

Page 8 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

1.3. Code. All other terms contained in this Agreement, which are not
specifically defined herein, shall have the meanings provided in the Code to the
extent the same are used herein.

1.4. Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Any section, subsection, clause,
schedule, and exhibit references are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the Loan Documents to this
Agreement or any of the Loan Documents shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, and supplements, thereto and thereof, as applicable.

1.5. Authenticated Documents Any reference herein to a “writing”, a “written
document”, or an executed document shall also mean an “Authenticated” writing or
document or “Authentication” unless Lender shall otherwise require an original
writing.

1.6. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference as though set forth
in full herein.

2. Loan and Terms of Payment.

2.1. Revolving Advances Against Accounts and Inventory.

2.1.1. Advances Not to Exceed Borrowing Base. Subject to the terms and
conditions of this Agreement, from the Closing Date until termination of this
Agreement, Lender shall, from time to time, at the request of Borrower, make
advances (the “Advances”) to Borrower so long as, before and after such Advance,
the Obligations do not exceed the Allowable Amount. Borrower shall draw all
available funds under the A R Borrowing Base prior to drawing any available
funds under the Inventory Borrowing Base. Amounts borrowed pursuant to this
Section may be repaid and, subject to the terms and conditions of this
Agreement, reborrowed at any time during the term of this Agreement.

2.1.2. Reduction of Advance Rates. Lender may, in its discretion, from time to
time, upon not less than five (5) days’ prior notice to Borrower, reduce the
Borrowing Base to the extent that Lender determines in good faith that: (a) the
Dilution Rate with respect to the Accounts for any period (based on the ratio of
(1) the aggregate amount of reductions in Accounts other than as a result of
payments in cash to (2)) the aggregate amount of total sales) has increased in
any material respect or may be reasonably anticipated to increase in any
material respect above historical levels; (b) the general creditworthiness of
Account Debtors has declined; (c) the number of days of the turnover of the
Inventory for any period has changed in any material respect; (d) the
liquidation value of the Eligible Inventory, or any category thereof, has
decreased; or (e) the nature and quality of the Inventory has deteriorated. In
determining whether to reduce the Borrowing Base, Lender may consider events,
conditions, contingencies, or risks that are also considered in determining
Prime Accounts or Eligible Inventory

2.1.3. Authorization for Advances. Subject to the terms and conditions of this
Agreement, Lender is authorized to make Advances (a) upon telephonic, facsimile
or other instructions received from anyone purporting to be an Authorized
Officer of Borrower; or (b) at the sole discretion of Lender, and
notwithstanding any other provision in this Agreement, if necessary to meet any
Obligations, including but not limited to any interest not paid when due.
Notwithstanding anything to the contrary contained herein, Lender shall not be
obligated to make an Advance if, before or as a result thereof, the Obligations
shall exceed the Allowable Amount.

2.1.4. Establish Deposit Account; Provide Control Agreement. Borrower agrees to
establish and maintain a single designated Deposit Account for the purpose of
receiving the proceeds of the Advances requested by Borrower and made by Lender
hereunder. Unless otherwise agreed by Lender and Borrower, any Advance requested
by Borrower and made by Lender hereunder shall be made to such designated
Deposit Account. Borrower agrees to provide Lender with a control agreement in
form and substance acceptable to Lender, signed by the bank or financial
institution at which the Deposit Account is located. If Borrower’s bank or
financial institution refuses to or does not cooperate in executing such control
agreement, Borrower shall move its account to a financial institution willing to
execute a control agreement.

2.2. Interest: Rates, Payments, Fees, and Calculations.

2.2.1. Interest Rates.

(a) On Advances Against Accounts. All Advances against Accounts hereunder shall
bear interest, on the Average Daily Balance, at a per annum rate of Two and
one-half percent (2.50%) in excess of (1) the Prime Rate; or (2) the Deemed
Prime Rate, whichever is higher.

(b) On Advances Against Inventory. All Advances against Inventory hereunder
shall bear interest, on the Average Daily Balance, at a per annum rate of Two
and one-half percent (2.50%) in excess of (1) the Prime Rate; or (2) the Deemed
Prime Rate, whichever is higher.

 

Page 9 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

2.2.2. Cumulative Minimum Annual Interest Payment. Interest payable under this
Agreement, on a cumulative annual basis, shall not be less than
--------—N/A--------— and 00/100 Dollars ($--------—N/A--------—) (the
“Cumulative Minimum Annual Interest Payment”).

2.2.3. Minimum Monthly Interest Payment. Interest together with the
Administrative Fee payable under this Agreement on a monthly basis, shall not be
less than Two Thousand and 00/100 Dollars ($2,000.00) (the “Minimum Monthly
Interest Payment”).

2.2.4. Default Rate. All Obligations shall bear interest, from and after the
occurrence and during the continuance of an Event of Default, at a rate equal to
an additional three percent (3.00%) per annum in excess of the applicable
interest rate as set forth in Section 2.2.1 (the “Default Rate”). Lender’s
failure to assess interest at the Default Rate as provided hereunder shall not
be deemed a waiver by Lender to charge such Default Rate. Lender reserves the
right, and Borrower hereby acknowledges that Lender may, recalculate interest at
the Default Rate.

2.2.5. Interest Payments. Subject to Section 2.2.4, interest on the Obligations
shall be payable monthly, in arrears, shall be computed at the applicable
interest rate as set forth in Section 2.2.1, and shall be due on the last day of
each month following the accrual thereof. Interest shall be payable commencing
on March 1, 2007. Any interest not paid when due shall be compounded by becoming
a part of the Obligations, and such interest shall thereafter accrue interest at
the rate then applicable hereunder.

2.2.6. Calculation of Interest.

All interest charged hereunder shall be computed on the basis of a three hundred
sixty (360) day year for the actual number of days elapsed. Notwithstanding
anything to the contrary contained herein, any interest rate calculated
hereunder shall be rounded up to the closest one-quarter of one percent (1/4 of
1%), with no adjustments made for rate changes of less than one-quarter of one
percent (1/4 of 1%). Lender shall, for the purpose of the computation of
interest due hereunder, add the Clearance Days to any payments by check, which
is acknowledged by the parties to constitute an integral aspect of the pricing
of Lender’s facility to Borrower, and shall apply irrespective of the
characterization of whether receipts are owned by Borrower or Lender. Should any
check not be honored when presented for payment, then Borrower shall be deemed
not to have made such payment, and interest shall be recalculated accordingly.

2.2.7. Computation upon Change in Prime Rate. In the event the Prime Rate
changes, the applicable interest rate hereunder automatically and immediately
shall be increased or decreased by an amount equal to such change in the Prime
Rate.

2.2.8. Principal Payments. Commencing on --------—N/A--------— and continuing on
the first (1st) day of every month through --------—N/A--------—, Borrower shall
make equal monthly principal payments in the sum of --------—N/A--------—
Dollars ($--------—N/A--------—).

2.2.9. Loan Fee. At the time of funding hereof, annually (every twelve
(12) months) thereafter, and while any Obligations remain outstanding to Lender,
Borrower agrees to pay Lender a loan fee equal to One percent (1.00%) of the
Maximum Amount (the “Loan Fee”).

2.2.10. Administrative Fee. While any Obligations remain outstanding to Lender,
on or before the first (1st) day of each month, Borrower agrees to pay Lender an
administrative fee equal to --------—N/A--------— percentage points
(--------—N/A--------—%) per month of the Average Daily Balance during the
preceding month (the “Administrative Fee”).

2.2.11. Deposits and Fees for Lender Expenses. Borrower shall pay to Lender the
Lender Expenses incurred by Lender in connection with the negotiation and
preparation of this Agreement and the Loan Documents, including but not limited
to Lender.

(a) Lender has received or will receive a deposit in the amount of Three
Thousand Five Hundred and 00/100 Dollars ($3,500.00) (the “Good Faith Deposit”)
to be applied against such Lender Expenses consisting of hard costs. Any unpaid
portion of the Good Faith Deposit shall be due and payable at the funding
hereof. In the event that such Lender Expenses are less than the Good Faith
Deposit, any such excess amount will be applied to the Loan Fee and then to
Administrative Fee, or if the Loan Fee and Administrative Fee have been paid in
full, such excess amount shall be refunded to Borrower.

(b) Lender has received or will receive a documentation fee/legal deposit in the
amount of Four Thousand and 00/100 Dollars ($4,000.00) to be applied against
Lender Expenses consisting of document preparation and legal fees and costs,
(the “Documentation Fee/Legal Deposit”). Any unpaid portion of the Documentation
Fee/Legal Deposit shall be due and payable at the funding hereof.

2.2.12. Audit Fees. Borrower shall pay to Lender on demand semi-annual audit
fees of Seven Hundred Fifty and 00/100 Dollars ($750.00) each, plus actual out
of pocket costs related to each audit.

2.2.13. Inventory Appraisal Fee. Borrower shall pay to Lender on demand an
annual Inventory Appraisal Fee not to exceed the amount of Three Thousand Five
Hundred and 00/100 Dollars ($3,500.00) per year, for any year in which i) funds
are available to Borrower under the Inventory Borrowing Base; or ii) funds that
have been advanced under the Maximum Inventory Amount are owing and payable to
Lender.

 

Page 10 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

3. Payment of Advances.

3.1. Delivery to Lender. Borrower shall remit to Lender all payments received by
Borrower on Accounts pledged to Lender. Borrower shall pay, on demand, (a) the
Net Face Amount of all Delinquent Accounts; or (b) the Net Face Amount of
Accounts more than sixty (60) days past due. Borrower shall pay the entire
unpaid balance of the Obligations immediately upon: (a) the occurrence of an
Event of Default; or (b) in the case of termination, as set forth in
Section 6.1, whether by notice, lapse of time or otherwise, whichever occurs
first.

3.2. Application of Payments. Payments received shall be applied first against
fees and Lender Expenses, if any, then against interest and then against
principal. To the extent Borrower uses Advances under this Agreement to purchase
any Collateral, Borrower’s repayment of the Advances shall apply on a
“first-in-first-out” basis so that the portion of the Advances used to purchase
a particular item of Collateral shall be paid in the chronological order in
which Borrower purchased the Collateral.

3.3. Clearance Days. Payments made by check shall be deemed to be made three
(-3- ) Business Days after receipt by Lender of such check to allow for, and
subject to clearance of such check (the “Clearance Days”).

3.4. Overadvances. In the event of an Overadvance, as applicable, such event
shall not limit, waive or otherwise affect any rights of Lender in that
circumstance or on any future occasions and Borrower shall, upon demand by
Lender, which may be made at any time or from time to time, immediately repay to
Lender the entire amount of the Overadvance.

3.5. Payment of Obligations. Notwithstanding anything to the contrary contained
in this Agreement, no payment received by Lender shall constitute payment
thereof unless and until final payment thereof has been received.

3.6. Statements of Obligations. Lender shall render statements to Borrower of
the Obligations, including principal, interest, fees, and an itemization of all
charges and expenses constituting Lender Expenses owing, and such statements
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrower and Lender unless, within thirty (30) days after
receipt thereof by Borrower, Borrower shall have delivered to Lender by
registered or certified mail at its address specified herein, written objection
thereto describing the error or errors contained in any such statements.

3.7. Notification of Accounts. Lender and Borrower have agreed to the terms set
forth below with respect to notification of Accounts.

3.7.1. Right of Lender to Notify Accounts. Lender may, at any time, irrespective
of whether an Event of Default has occurred, without notice to or the assent of
Borrower: (a) notify any Account Debtor that the underlying Account has been
assigned to Lender by Borrower and that payment thereof is to be made to the
order of and directly and solely to Lender; and (b) send, or cause to be sent by
its designee, written or telephonic requests (which may identify the sender by a
pseudonym) for verification of any Account directly to the appropriate Account
Debtor or any bailee with respect thereto. At Lender’s request, all invoices and
statements sent to any Account Debtor or any bailee shall state that the
relevant Account has been assigned to Lender and that any payments in respect
thereof are payable directly and solely to Lender.

3.7.2. Collateral Account. Borrower shall direct, at Borrower’s expense and in
the manner requested by Lender from time to time, that remittances and all other
collections and proceeds of Accounts and other Collateral be (a) deposited into
a lock box account (the “Collateral Account”) maintained in Lender’s name as set
forth in Exhibit A; or (b) sent to Lender or a post office box (the “Post Office
Box”) designated by or in the name of Lender, or in the name of Borrower, but as
to which access is limited solely to Lender also as set forth in Exhibit A. In
connection with the Collateral Account, Borrower shall execute such lockbox
agreement as Lender shall require. Borrower shall maintain with Lender, and
Borrower hereby grants to Lender a security interest in, the Deposit Account
representing the Collateral Account, over which Borrower shall have no control
and into which the proceeds of all Collateral shall be deposited immediately
upon their receipt.

3.7.3. Collateral Control Account. Lender may, on occasion, agree to permit
Borrower to maintain a Deposit Account in addition to the Collateral Account
(the “Collateral Control Account”), provided (a) Lender has received a control
agreement in form and substance acceptable to Lender, which is fully executed by
the financial institution where such account is located; and (b) such account is
a blocked account to which only Lender may have access. A description of said
Collateral Control Account is set forth in Exhibit A hereto.

3.7.4. Procedure Regarding Mail Delivered to the Post Office Box. All mail
delivered to the Post Office Box shall be opened by Lender, checks contained
therein shall be endorsed by Lender, and all such items shall be deposited by
Lender into the Collateral Account.

3.7.5. Wire Transfers. Borrower shall direct all Account Debtors on Accounts who
make payments by electronic transfer of funds to wire such funds directly to the
Collateral Account.

3.7.6. Monies Held in Trust. Borrower shall hold in trust for Lender all amounts
Borrower may receive in payment of or relating to any Accounts despite
directions to make payment to the Post Office Box or the Collateral Account, and
immediately deliver such payments to Lender in their original form as received,
with proper endorsements. Borrower and all of its Affiliates, subsidiaries,
shareholders, directors, employees or agents shall, acting as trustee for
Lender, receive, as the property of Lender, any monies, checks, notes, drafts,
or any other payment relating to and/or proceeds of Accounts or other Collateral
which come into their possession or under their control and immediately upon
receipt thereof, shall deposit or cause the same to be deposited in the
Collateral Account, or remit the same or cause the same to be remitted, in kind,
to Lender. In no event shall the same be commingled with Borrower’s own funds.
Borrower shall continue to remit such payments to Lender until such time as
Borrower’s Obligations have been paid in full.

 

Page 11 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

3.7.7. Authorization. Notwithstanding any other provision of this Agreement,
Borrower irrevocably authorizes Lender to transfer into the Collateral Account
any funds in payment of or relating to the Accounts that have been deposited
into other deposit accounts with Lender or that Lender has otherwise received.

3.7.8. Lender’s Right to Items in Collateral Account. Lender shall have all
right, title and interest in all of the items contained from time to time in the
Collateral Account and their proceeds.

3.7.9. Lender Has Sole Control Over Account. Neither Borrower, nor any Person or
entity claiming through Borrower shall have any right in or control over the use
of, or any right to withdraw any amount from the Collateral Account which shall
be under Lender’s sole control. Unless the instruments so deposited in the
Collateral Account are dishonored, or unless Lender shall in Lender’s discretion
have remitted the amount thereof to Borrower, Lender shall credit the amount
thereof against Borrower’s Obligations to Lender.

3.7.10. Lender Authorization.

(a) Borrower hereby irrevocably authorizes Lender and any designee of Lender, at
Borrower’s sole expense, to exercise at any time in Lender’s or such designee’s
discretion all or any of the following powers as attorney in fact of Borrower
until all of the Obligations have been paid in full: (1) receive, take, endorse,
assign, deliver, accept and deposit, in the name of Lender or Borrower, any and
all cash, checks, commercial paper, drafts, remittances and other instruments
and documents relating to the Collateral or the proceeds thereof (whether checks
or other forms of payment are (i) in the name of Borrower; (ii) any other name
under which it now does business or does business in the future;(iii) or names
of its products now or in the future, and Borrower additionally agrees not to
make any protest of any kind against Lender for negotiating such checks or other
items described herein); (2) take or bring, in the name of Lender or Borrower,
all steps, actions, suits or proceedings deemed by Lender necessary or desirable
to effect collection of or other realization upon the Accounts and other
Collateral; (3) after an Event of Default, extend the time of payment of,
compromise or settle for cash, credit, return of merchandise, and upon any terms
or conditions, any and all Accounts or other Collateral which includes a
monetary obligation and discharge or release any Account Debtor or other obligor
(including filing of any public record releasing any lien granted to Borrower by
such Account Debtor), without affecting any of the Obligations; (4) execute in
the name of Borrower and file against Borrower in favor of Lender financing
statements or amendments with respect to the Collateral; (5) pay any sums
necessary to discharge any lien or encumbrance which is senior to Lender’s
security interest in the Collateral, which sums shall be included as Obligations
hereunder; (6) at any time, irrespective of whether an Event of Default has
occurred, without notice to or the assent of Borrower, notify any Account Debtor
obligated with respect to any Account, that the underlying Account has been
assigned to Lender by Borrower and that payment thereof is to be made to the
order of and directly and solely to Lender; (7) after an Event of Default,
change the address for delivery of mail to Borrower and to receive and open mail
addressed to Borrower; (8) send requests for verification of Accounts; (9) to
make, settle, and adjust all claims under Borrower’s policies of insurance and
make all determinations and decisions with respect to such policies of
insurance; (10) to settle and adjust disputes and claims respecting the Accounts
directly with Account Debtors, for amounts and upon terms which Lender
determines to be reasonable; (11) Lender may cause to be executed and delivered
any documents and releases which Lender determines to be necessary; and
(12) qualify Borrower to do business in any state.

(b) Borrower authorizes Lender to accept, indorse and deposit on behalf of
Borrower any checks tendered by an Account Debtor “in full payment” of its
obligation to Borrower. Borrower shall not assert against Lender any claim
arising therefrom, irrespective of whether such action by Lender affects an
accord and satisfaction of Borrower’s claims, under §3-311 of the Code, or
otherwise.

(c) BORROWER HEREBY RELEASES AND EXCULPATES LENDER, LENDER’S OFFICERS,
EMPLOYEES, AGENTS, DESIGNEES, ATTORNEYS, AND ACCOUNTANTS FROM ANY AND ALL
LIABILITY ARISING FROM ANY ACTS UNDER THIS AGREEMENT OR RELATED TO THIS
AGREEMENT IN ANY MANNER OR IN FURTHERANCE THEREOF, WHETHER OF OMISSION OR
COMMISSION, AND WHETHER BASED UPON ANY ERROR OF JUDGMENT OR MISTAKE OF LAW OR
FACT AND WHETHER BASED UPON ANY LEGAL THEORY, INCLUDING WITHOUT LIMITATION,
BREACH OF CONTRACT, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW
OR STATUTORY CLAIMS, EXCEPT FOR LIABILITY DIRECTLY CAUSED BY LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. IN NO EVENT SHALL LENDER HAVE ANY LIABILITY TO
BORROWER FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

(d) Borrower acknowledges and agrees that Lender may from time to time at its
discretion run such further credit reports and other reports as it may deem
necessary to continue to keep itself apprised regarding the continued financial
condition of Borrower during the term of the Loan and hereby authorizes Lender
to run such credit and other reports from time to time as Lender deems
appropriate.

4. Audits. Lender shall have the right to conduct audits of Borrower’s Accounts,
Inventory, and Borrower’s Books on a semi-annual basis during the term of this
Agreement. The cost of each audit shall be paid by Borrower, which cost per
audit shall not exceed the sum set forth in Section 2.2.12. Borrower shall pay
such cost within five (5) Business Days of receipt of invoice and if such cost
is not paid by such date, Lender may charge such cost against the Obligations at
such time or if not charged at such time, upon termination. In addition, upon
the occurrence of an Event of Default, Lender may conduct such additional audits
as it deems appropriate, also at Borrower’s cost, but not subject to any
limitation contained in Section 2.2.12.

 

Page 12 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

4.1. Delivery of Collateral. At such times as Lender may request and in the
manner specified by Lender, Borrower shall deliver to Lender or Lender’s
representative original invoices, agreements, proof of rendition of services and
delivery of goods and other documents evidencing or relating to the transactions
which gave rise to any of the Collateral, together with customer statements,
schedules describing the proceeds or statements of account and confirmatory
assignments to Lender of the proceeds in form and substance satisfactory to
Lender and duly executed by Borrower. Without limiting the provisions of any
other section of this Agreement, Borrower will promptly notify Lender, in
writing, of Borrower’s granting of credits, discounts, allowances, deductions,
return authorizations or the like with respect to any proceeds. In no event
shall any such schedule or confirmatory assignment (or the absence thereof or
omission of any proceeds therefrom) limit or in any way be construed as a
waiver, limitation, or modification of the liens or rights of Lender or the
warranties, representations, and covenants of Borrower under this Agreement. In
addition, in the event that any Collateral, including proceeds, is evidenced by
or consists of Chattel Paper, Documents, Instruments, or Financial Assets,
including without limitation, Investment Property, Borrower shall, immediately
upon written request therefor from Lender, endorse and assign such Chattel
Paper, Documents, Instruments, or Financial Assets, including without
limitation, Investment Property over to Lender and deliver actual physical
possession of such Chattel Paper, Documents, Instruments, or Financial Assets,
including without limitation, Investment Property to Lender with, if applicable,
stock powers in blank executed by Borrower.

5. Conditions Precedent to Advances.

5.1. Conditions Precedent to Initial Advance. The obligation of Lender to make
the initial Advance is subject to the fulfillment, to the satisfaction of Lender
and its counsel, of each of the conditions set forth below on or before the
Closing Date.

5.1.1. Lien in First Position. Lender shall be satisfied that its lien against
the Collateral is a first priority perfected security interest.

5.1.2. UCC Search. Lender shall have received searches with results reflecting
the filing of its financing statements and fixture filings.

5.1.3. Documents Contemplated Herein. Lender shall have received all of the Loan
Documents, duly executed, and each such document shall be in full force and
effect.

5.1.4. Authorization. Lender shall have received such certificate of
authorization, corporate resolution, unanimous written consent, or other writing
as Lender deems appropriate under the circumstances, duly executed by the
secretary, general partner, managing member, or other appropriate representative
of Borrower, authorizing the execution and delivery of this Agreement and the
other Loan Documents to which Borrower is a party and authorizing one or more
specific officers, general partners, managing members, or other persons to
execute and deliver same to Lender.

5.1.5. Bylaws, etc. Lender shall have received copies of Borrower’s By-laws and
Articles, Certificate of Incorporation, Articles of Organization, Partnership
Agreement, Trust Agreement, or Operating Agreement all duly certified as
appropriate, as amended, modified, or supplemented to the Closing Date.

5.1.6. Certificate From State of California. Lender shall have received a
certificate of status, corporate or otherwise, with respect to Borrower dated as
of a date acceptable to Lender, by the Secretary of State of California, which
certificate shall indicate that Borrower is in good standing in such state.

5.1.7. Certificates From States Other Than California. Lender shall have
received certificates of status, corporate or otherwise, with respect to
Borrower dated as of a date acceptable to Lender, issued by the Secretary of
State of the states in which its failure to be duly qualified or licensed would
have a Material Adverse Change in the financial condition or properties and
assets of Borrower, and shall indicate that Borrower is in good standing.

5.1.8. Insurance Policies and Endorsements. Lender shall have received the
certified copies of the policies of insurance, together with the endorsements
thereto, as further described in Section 9 hereof, as are required hereby, the
form and substance of which shall be satisfactory to Lender and its counsel.

5.1.9. Certificates of Title. Lender shall have received duly executed
certificates of title with respect to that portion of the Collateral that is
subject to certificates of title, if any.

5.1.10. Evidence of Payment of Taxes. Lender shall have received satisfactory
evidence that all returns required to be filed by Borrower have been timely
filed and all taxes upon Borrower or its properties, assets, income and
franchises (including real property taxes and payroll taxes) have been paid
prior to delinquency, except such taxes that are the subject of a Permitted
Protest.

5.1.11. Subordination Agreements. Lender shall have received subordination
agreements in form satisfactory to Lender from all parties that Lender shall
require.

5.1.12. Guaranty. Lender shall have received the duly executed Guaranty from
Guarantor, and Guarantor shall have executed the Acknowledgment and Agreement by
Guarantor set forth at the end of this Agreement.

 

Page 13 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

5.1.13. Payment of All Fees and Lender Expenses. All fees and Lender Expenses
required to be paid in connection with this Agreement shall have been paid.

5.1.14. Deed of Trust From Guarantor. Lender shall have received the Deed of
Trust for the Real Property Collateral commonly known as --------—N/A--------—,
which secures the obligations of Guarantor under the Guaranty and which shall be
in --------—N/A--------— (--------—N/A--------—) priority against such Real
Property Collateral.

5.1.15. Bailment Agreements; Waiver and Consents by Real Property Owner(s).
Borrower shall execute and deliver, or cause to be executed and delivered to
Lender such agreements, documents, and instruments in form and substance
acceptable to Lender, as Lender may deem reasonably necessary or desirable to
protect its interests in the Collateral at the Premises, including without
limitation, UCC-1 Financing Statements and Waivers and Consents by Real Property
Owner(s) and/or Bailment and Security Agreements. The Inventory and Equipment
shall not, at any time now or hereafter, be stored with a bailee, warehouseman,
or similar party without Lender’s prior written consent. Additionally, Borrower
shall not open any new locations unless Borrower (a) gives Lender thirty
(30) days’ prior written notice of the intended opening of any such new
location; and (b) executes and delivers, or causes to be executed and delivered,
to Lender such agreements, documents, and instruments in form and substance
acceptable to Lender, as Lender may deem reasonably necessary or desirable to
protect its interests in the Collateral at such location, including without
limitation, UCC-1 Financing Statements and Waiver and Consent by Real Property
Owner(s) and/or Bailment and Security Agreements.

5.1.16. Pre-Funding Audit. Lender shall have performed a pre-funding audit of
Borrower’s Accounts and Inventory, with results satisfactory to Lender.

5.1.17. Key Person Life Insurance. Lender shall have received an assignment of
Borrower’s interest in the key person insurance on the life of
--------—N/A--------— in the amount of --------—N/A--------— and 00/100 Dollars
($--------—N/A--------—).

5.1.18. Assignment of Insurance Claims. Lender shall have received an assignment
of Borrower’s claim against its insurance company in the sum of approximately
--------—N/A--------— and 00/100 Dollars ($--------—N/A--------—).

5.1.19. Payment to Old Lender; Termination of Old Lender’s Security Interest.
Old Lender shall have been paid in full and Old Lender’s security interest in
any assets of Borrower and all Collateral shall have been terminated.

5.1.20. Control Agreements. Borrower shall execute, or cause to be executed, and
Lender shall have received such control agreements, in form and substance
satisfactory to Lender and its counsel, regarding Deposit Accounts, Investment
Property, or such other Collateral as Lender may require.

5.1.21. Other Documents and Legal Matters. All other documents in connection
with the transactions contemplated by this Agreement shall have been delivered
or executed or recorded and shall be in form and substance satisfactory to
Lender and its counsel, including without limitation a Report of Assignment of
Invoices and all procedure requirements, whether pursuant to a procedure manual
or otherwise, shall have been met.

5.2. Conditions Precedent to All Advances. The items set forth below shall be
conditions precedent to all Advances hereunder and under the Loan Documents.

5.2.1. Representations and Warranties. The representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all respects on and as of the date of such Advance, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date).

5.2.2. No Event of Default. No Event of Default or event which with the giving
of notice or passage of time would constitute an Event of Default shall have
occurred and be continuing on the date of such Advance, nor shall either result
from the making of the Advance.

5.2.3. No Injunction, etc. No injunction, writ, restraining order, or other
order of any nature prohibiting, directly or indirectly, the making of such
Advance shall have been issued and remain in force by any governmental authority
against Borrower, Lender, or any Affiliate.

5.2.4. Procedural Requirements. Borrower shall have submitted a Report of
Assignment and followed such other procedures as Lender may require pursuant to
a procedure manual or otherwise.

6. Basic Term; Termination; Prepayment Fee.

6.1. Basic Term. This Agreement will be effective upon the Closing Date, will
continue in full force and effect for twelve (-12-) months thereafter (the
“Basic Term”), and shall be further automatically extended, for successive
periods equal to the term of the Basic Term (each, a “Renewal Term”), unless
Borrower shall have given the Lender written notice of its intention to
terminate (a “Termination Notice”) at least thirty (30) days prior to the
anniversary of each Basic Term anniversary, whereupon this Agreement shall
terminate as of the date fixed in the Termination Notice. Notwithstanding any
contrary provisions herein, Lender reserves the right to terminate this
Agreement at its sole discretion upon giving thirty (30) days’ prior written
notice to Borrower pursuant to provisions of Section 15 hereof.

 

Page 14 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

6.2. Termination; Payments Due upon Termination. Upon termination of this
Agreement whether pursuant to Section 6 or due to the occurrence of an Event of
Default pursuant to Section 11, Borrower shall pay the Obligations to Lender.

6.3. Prepayment Fee. The Obligations may be prepaid by Borrower at any time and
to the extent such Prepayment occurs, Borrower shall pay to Lender a sum equal
to the amount of (a) the Cumulative Minimum Annual Interest Payment less
interest paid during the Basic Term or Renewal Term; or (b) an amount equal to
the Minimum Monthly Interest Payment times the number of months remaining in the
Basic Term or Renewal Term, as applicable (the “Prepayment Fee”). In addition,
Borrower shall also pay any prepayment penalties provided for in the Term Loan
Documents or any other agreement with Lender. “Prepayment” includes any payment
or other reduction of the balance of the Obligations, regardless of whether such
payment or other reduction (1) is voluntary or involuntary; (2) is occasioned by
Lender’s acceleration of the Obligations or demand hereunder; (3) is made by
Borrower or other third party, including Guarantor; (4) results from Lender’s
receipt or collection of proceeds of its Collateral, including insurance
proceeds and condemnation awards; (5) results from Lender’s exercise of its
right of setoff; and/or (6) is made during an Insolvency Proceeding, or is made
pursuant to any plan of reorganization or liquidation.

6.4. Other Obligations Upon Termination of this Agreement. Upon termination of
this Agreement whether pursuant to Section 6 or due to the occurrence of an
Event of Default pursuant to Section 11, the Obligations owed under the Term
Loan Documents or any other Loan Documents shall be accelerated and shall be
due, owing and payable at such time, including without limitation, all Lender
Expenses.

6.5. Rights upon Termination. No termination of this Agreement shall relieve or
discharge Borrower of Borrower’s duties, Obligations, or covenants hereunder,
including without limitation the obligation to continue to turn over sales
information and invoices, and Lender’s continuing security interests in the
Collateral shall remain in effect until all Obligations have been fully and
finally discharged and Lender’s obligation to provide Advances hereunder is
terminated.

7. Creation of Security Interest.

7.1. Grant of Security Interest. In order to secure the payment and performance
in full of all of the Obligations, Borrower hereby grants to Lender a continuing
security interest in the Collateral.

7.2. Express Authority of Lender to Execute UCC Financing Statement(s).
Notwithstanding any provision hereof, Lender is hereby expressly authorized to
execute and file on behalf of Borrower, UCC Financing Statement(s), including
but not limited to corrections, amendments, and modifications thereof,
including, without limitation, the use of an abbreviated description of
Collateral such as “All Assets of the Borrower” on any and all of the foregoing.

7.3. Delivery of Additional Documentation Required. At any time upon the request
of Lender, Borrower shall hereby authorize the preparation and filing by Lender
and/or shall execute and deliver to Lender all financing statements,
continuation financing statements, control agreements, fixture filings, security
agreements, chattel mortgages, pledges, assignments, endorsements of
certificates of title, applications for title, affidavits, reports, notices,
schedules of Accounts, letters of authority, and all other documents that Lender
may reasonably request, in form satisfactory to Lender, to perfect and continue
the perfection of Lender’s security interests in the Collateral, and in order to
fully consummate all of the transactions contemplated hereby and under the Loan
Documents.

8. Representations, Warranties, and Covenants.

8.1. Borrower’s Representations, Warranties, and Covenants. So long as Borrower
is indebted to Lender, Borrower warrants, represents, and agrees that the
statements set forth herein are true and correct and shall remain so.

8.1.1. Borrower Sole Owner of Collateral; Personal Property; First Priority
Security Interest. All Collateral is (a) solely owned by Borrower; (b) shall
remain personal property at all times except to the extent granted in connection
with the pledge of Real Property Collateral; and (c) all security interests
against any Collateral given or caused to be given by Borrower to Lender are and
will be first priority security interests thereon (except insofar as Borrower
has notified Lender to the contrary in writing and Lender has consented to such
prior security interest by a third party).

8.1.2. No Other Liens. Borrower has good and indefeasible title to the
Collateral and the Collateral is free and clear of all liens, encumbrances,
security interests, and adverse claims or restrictions on transfer or pledge
except: (a) Permitted Liens; and (b) as disclosed in writing by Borrower to
Lender; and further, (c) all such liens, encumbrances, security interests, and
adverse claims that have either previously or concurrently herewith, been
consented to in writing by Lender.

8.1.3. Condition of Collateral; No Transfer of Collateral. The Collateral is
(a) kept in good condition and repair; (b) is not subject to waste; and (c) will
not (except for sales of Inventory in the ordinary course of business) be sold,
transferred, assigned or removed from the Premises without first obtaining
Lender’s prior written consent.

8.1.4. Facts, Figures and Representations True and Correct. All facts, figures,
and representations given, or caused to be given, by Borrower to Lender in
connection with the value of the Collateral or regarding each Advance or Account
or pertaining to anything done under this Agreement shall be true and correct.

 

Page 15 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

8.1.5. Books and Records. Borrower’s Books and records fully and accurately
reflect all of Borrower’s assets and liabilities (absolute and contingent) and
are kept in the ordinary course of business in accordance with GAAP.

8.1.6. Fair Market Value of Collateral. The fair market value of the Collateral
is, and shall at all times be, not less than the value carried on Borrower’s
financial statements (less normal depreciation caused by ordinary wear and tear)
and as represented to Lender.

8.1.7. Taxes. All taxes of any governmental or taxing authority due or payable
by, or imposed or assessed against Borrower, have been paid and shall be paid in
full before delinquency.

8.1.8. No Actions, Litigation, etc. Except as disclosed in writing by Borrower
to Lender, (a) there are no actions or proceedings pending by or against
Borrower or Guarantor before any court or administrative agency; and
(b) Borrower does not have knowledge or belief of any pending, threatened, or
imminent litigation, governmental investigations, or claims, complaints,
actions, or prosecutions involving Borrower or any Guarantor of the Obligations,
except for (1) ongoing collection matters in which Borrower is the plaintiff;
and (2) matters arising after the date hereof that, if decided adversely to
Borrower or Guarantor, would not (i)materially impair the prospect of repayment
of the Obligations; or (ii) materially impair the value or priority of Lender’s
security interests in the Collateral.

8.1.9. Legal Power and Authority. Borrower has the legal power and authority to
enter into this Agreement and the Loan Documents and to perform and discharge
Borrower’s Obligations hereunder and under the Loan Documents. The Persons
signing this Agreement and the Loan Documents on behalf of Borrower are
authorized to do so.

8.1.10. Payments on Accounts. Every payment falling due on Accounts assigned to
Lender will be duly paid and received by Lender on or before the earlier of
(a) ninety (90) days from the date of each invoice; or (b) sixty (60) days from
the due date of each invoice.

8.1.11. Prime Accounts. All Accounts against which Borrower seeks Advances from
Lender are now Prime Accounts and Borrower shall only seek Advances against
Accounts if such Accounts are believed by Borrower to be Prime Accounts as
defined above.

8.1.12. Eligible Inventory. All Inventory against which Borrower seeks Advances
from Lender is and shall be Eligible Inventory as defined above.

8.1.13. Location of Inventory. Except as permitted herein, the Inventory is not
and shall not be stored with a bailee, warehouseman, or similar party (without
Lender’s prior written consent) and is located and shall be located only at the
Premises.

8.1.14. Inventory Records. Borrower now keeps, and hereafter at all times shall
keep, correct and accurate records itemizing and describing the kind, type,
quality, and quantity of the Inventory, and Borrower’s cost therefor.

8.1.15. Location of Chief Executive Office; FEIN; Organizational Number. The
Chief Executive Office of Borrower is located at the address indicated in the
preamble to this Agreement. Borrower’s Federal Employer Identification Number
(the “FEIN”) is 20-3073355 and the number assigned by California, the state of
Borrower’s organization, for Borrower’s organizational identification number is
C2712935.

8.1.16. Due Organization and Qualification. Borrower is a duly formed,
organized, and existing corporation, limited liability company, limited
partnership, general partnership, or other legal entity in good standing,
qualified, and licensed to do business in the state of its incorporation or
formation and in any other state where the failure to be so licensed or
qualified could reasonably be expected to have a Material Adverse Change to the
business, operations, conditions (financial or otherwise), finances or prospects
of Borrower, or on the value of the Collateral to Lender.

8.1.17. Due Authorization; No Conflict. The execution, delivery, and performance
of the Loan Documents are within Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in Borrower’s By-laws and Articles, Certificate of Incorporation, Articles of
Organization, Partnership Agreement, Trust Agreement, or Operating Agreement,
nor will they constitute an event of default under any material agreement to
which Borrower is a party or by which its properties or assets may be bound.

8.1.18. Financial Statements Fairly Represent Borrower’s Financial Condition; No
Material Adverse Change in Financial Condition. All financial statements
relating to Borrower or any Guarantor of the Obligations that have been
delivered by Borrower to Lender have been prepared in accordance with GAAP and
fairly present Borrower’s (or such Guarantor’s, as applicable) financial
condition as of the date thereof and Borrower’s results of operations for the
period then ended. There has not been a Material Adverse Change in the financial
condition of Borrower (or such Guarantor, as applicable) since the date of the
latest financial statements submitted to Lender on or before the Closing Date.

8.1.19. Solvency. No transfer of property is being made by Borrower and no
Obligation is being incurred by Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrower.

 

Page 16 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

8.1.20. Environmental Condition. Except as disclosed in writing by Borrower to
Lender, none of Borrower’s properties or assets has ever been used by Borrower
or, to the best of Borrower’s knowledge, by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Substances or Hazardous Wastes. None of the Premises of Borrower’s
properties or assets has ever been designated or identified in any manner
pursuant to any Environmental Laws as a disposal site for Hazardous Substances
or Hazardous Wastes, or a candidate for closure pursuant to any Environmental
Laws. No lien arising under any Environmental Laws has attached to any revenues
or to any real or personal property owned or operated by Borrower. Borrower has
not received a summons, citation, notice, or directive from the Environmental
Protection Agency or any other federal or state governmental agency concerning
any action or omission by Borrower resulting in the releasing or disposing of
Hazardous Substances or Hazardous Wastes into the environment. Borrower is not
using and neither Borrower nor to the best of Borrower’s knowledge, any prior
owner, occupant, or operator of the Premises has used Hazardous Substances or
Hazardous Wastes at or upon, or in any way affecting, the Premises in any manner
which violates or violated any Environmental Laws if such violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Change with respect to any of the Premises or property of Borrower or to
result in a Material Adverse Change.

8.1.21. Filings and other Actions. Borrower shall timely make all filings and
take other actions required under applicable law, including but not limited to
applicable securities law.

8.2. Reliance by Lender; Cumulative Representations and Warranties. Each
warranty and representation contained in this Agreement automatically shall be
deemed repeated with each Advance and shall be conclusively presumed to have
been relied on by Lender regardless of any investigation made or information
possessed by Lender. The warranties and representations set forth herein shall
be cumulative and in addition to any and all other warranties and
representations that Borrower now or hereafter shall give, or cause to be given,
to Lender.

9. Affirmative Covenants. Borrower covenants and agrees that, so long as any
credit hereunder shall be available and until full and final payment of the
Obligations, and unless Lender shall otherwise consent in writing, the following
statements shall be true and Borrower shall do all of the actions set forth
below.

9.1. Preserve Good Standing. Borrower shall do all things necessary to preserve
its good standing as a corporation under the laws of the states where Borrower
is authorized to do business, specifically the state(s) of California, and under
the laws of California, the state of its organization. Further, Borrower shall
maintain the state of California as the state in which Borrower is organized or
incorporated.

9.2. Preliminary Annual Financial Statements. Borrower shall provide Lender, as
soon as possible after the end of each fiscal year of Borrower, and in any event
within sixty (60) days thereafter, preliminary year end financial statements,
including but not limited to, the balance sheet and income statement for such
year.

9.3. Reviewed Annual Financial Statements. Borrower shall provide Lender, as
soon as possible after the end of each fiscal year but in any event within one
hundred twenty (120) days of the end of Borrower’s fiscal year:

(a) a complete copy of Borrower’s financial statements, including but not
limited to (1) the management letter, if any; (2) the balance sheet as of the
close of the fiscal year; and (3) the income statement for such year, together
with a statement of cash flows, reviewed by a firm of independent certified
public accountants of recognized standing and acceptable to Lender, or if
permitted by Lender in writing, by Borrower;

(b) a statement certified by the chief financial officer of Borrower that
Borrower is in compliance with all the terms, conditions, covenants, and
warranties of this Agreement; and

(c) a complete copy of all filings required under securities law if Borrower is
a publicly traded company.

9.4. Other Financial Statements. No later than thirty (30) days after the close
of each month (each, an “Accounting Period”), Borrower shall provide Lender with
Borrower’s balance sheet as of the close of such Accounting Period and its
income statement for that portion of the then current fiscal year through the
end of such Accounting Period certified by Borrower’s chief financial officer as
being complete, correct, and fairly representing its financial condition and
results of operations.

9.5. Tax Returns. Borrower shall provide Lender copies of each of Borrower’s
federal income tax returns, and any amendments thereto, within one hundred
twenty (120) days after the end of Borrower’s fiscal year.

9.6. Inventory Product Activity. Borrower shall provide Lender a full, complete,
and accurate summary of all Borrower’s inventory activity on a monthly basis
from Borrower within two (2) days of the end of the prior period and on a
monthly basis from any and all public Warehouses within fifteen (15) days of the
end of the prior month.

9.7. Monthly Accounts Payable Aging Report. Borrower shall provide Lender on a
monthly basis with a full, complete, and accurate accounts payable aging report
within fifteen (15) days of the end of the prior month.

9.8. Accounting System. Borrower shall maintain a standard and modern system of
accounting in accordance with GAAP with ledger and account cards or computer
tapes, discs, printouts, and records pertaining to the Collateral which contain
information as from time to time may be reasonably requested by Lender. Borrower
also shall keep proper books of account showing all sales, claims, and
allowances on its Inventory.

 

Page 17 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

9.9. Designation of Inventory. Borrower shall now and from time to time
hereafter, but not less frequently than monthly, execute and deliver to Lender a
written designation of Inventory specifying Borrower’s cost and the wholesale
market value of Borrower’s raw materials, work in process, and finished goods,
and further specifying such other information as Lender may reasonably request.

9.10. Taxes. All assessments and taxes, whether real, personal, or otherwise,
due or payable by, or imposed, levied, or assessed against Borrower or any of
its property have been paid, and shall hereafter be paid in full, before
delinquency or before the expiration of any extension period. Borrower shall
make due and timely payment or deposit of all federal, state, and local taxes,
assessments, or contributions required of it by law, and will execute and
deliver to Lender, on demand, appropriate certificates and/or payroll and other
tax receipts attesting to the payment thereof or deposit with respect thereto.
Borrower will make timely payment or deposit of all payroll and other tax
payments and withholding taxes required of it by applicable laws, including
those laws concerning F.I.C.A., F.U.T.A., state disability, and local, state,
and federal income taxes, and will, upon request, furnish Lender with proof
satisfactory to Lender indicating that Borrower has made such payments or
deposits.

9.11. Insurance. Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as are ordinarily insured against by
other owners in similar businesses. Borrower also shall maintain business
interruption, public liability, product liability, and property damage insurance
relating to Borrower’s ownership and use of the Collateral, as well as insurance
against larceny, embezzlement, and criminal misappropriation. Additionally,
Borrower shall maintain Workers’ Compensation insurance coverage for all
employees.

9.12. Lender as Loss Payee. All such policies of insurance shall be in such
form, with such companies, and in such amounts as may be reasonably satisfactory
to Lender. All such policies of insurance (except those of public liability and
property damage) shall contain a 438BFU lender’s loss payable endorsement, or an
equivalent endorsement in a form satisfactory to Lender, showing Lender as sole
loss payee thereof, and shall contain a waiver of warranties, and shall specify
that the insurer must give at least thirty (30) days’ prior written notice to
Lender before canceling its policy for any reason. Borrower shall deliver to
Lender certified copies of such policies of insurance and evidence of the
payment of all premiums therefor. All proceeds payable under any such policy
shall be payable to Lender to be applied on account of the Obligations.

9.13. No Setoffs or Counterclaims. All payments hereunder and under the other
Loan Documents made by or on behalf of Borrower shall be made without setoff or
counterclaim and free and clear of, and without deduction or withholding for or
on account of, any federal, state, or local taxes.

9.14. Location of Collateral, Inventory, and Equipment. Borrower shall keep the
Collateral, including, but not limited to Inventory and Equipment, only at the
Premises and Warehouse (assuming Bailment Agreement(s) have been signed) in the
following state(s) 1) California and 2) British Columbia, Canada (the
“Collateral State”); provided, however, that with the prior written consent of
Lender, Borrower may change the locations of the Collateral, including Inventory
and Equipment after sending written notice to Lender not less than thirty
(30) days prior to the date on which the Collateral, including but not limited
to Inventory and Equipment is moved to such new location, (a) so long as such
new location is within the continental United States; and (b) so long as, at the
time of such written notification, Borrower authorizes (1) the filing of or
provides any financing statements or fixture filings necessary to perfect and
continue perfected Lender’s security interests in such assets; and (2) also
executes and delivers, or causes to be executed and delivered, to Lender such
agreements, documents, and instruments as Lender may deem reasonably necessary
or desirable to protect its interests in the Collateral, including but not
limited to Inventory and Equipment, at such location, in form and substance
satisfactory to Lender.

9.15. Control of Collateral. Borrower will cooperate with Lender in obtaining
possession, where Lender chooses to perfect its security interest by possession
in addition to the filing of a financing statement. Borrower will cooperate with
Lender in obtaining control with respect to Collateral consisting of Deposit
Accounts, Financial Assets, including without limitation, Investment Property,
Letter of Credit Rights, and Electronic Chattel Paper.

9.16. Commercial Tort Claim. If Borrower shall acquire a commercial tort claim,
Borrower shall promptly notify Lender in a writing signed by Borrower of the
general details thereof and grant to Lender in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to Lender.

9.17. Leases. Borrower shall pay when due all rents and other amounts payable
under any leases to which Borrower is a party or by which Borrower’s properties
and assets are bound, unless such payments are the subject of a permitted
protest. To the extent that Borrower fails timely to make payment of such rents
and other amounts payable when due under its leases, Lender shall be entitled,
in its discretion, and without the necessity of declaring an Event of Default,
to reserve an amount equal to such unpaid amounts from the loan available to
Borrower.

9.18. Change in Name. Borrower shall give Lender written notice immediately upon
forming an intention to change its name or form or jurisdiction of business
organization, and shall take such actions, including but not limited to
executing documents, as Lender may require as a result of such change.

9.19. Inspection. Borrower shall permit Lender or any representatives thereof,
during usual business hours, without notice to Borrower, to periodically:
(a) have access to all Premises where any Collateral is

 

Page 18 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

located for the purposes of inspecting (and removing, if after the occurrence of
an Event of Default) any of the Collateral, including Borrower’s Books;
(b) permit Lender or its designees to inspect, audit, make copies of, and make
extracts from Borrower’s Books as Lender may request. Borrower hereby
irrevocably authorizes all accountants and third parties to disclose and deliver
to Lender at Borrower’s expense all financial information, books and records,
work papers, management reports and other information in their possession
relating to Borrower whether verbally, in writing (by record or authenticated
record) or otherwise.

9.20. Employee Retirement Income Security Act. Borrower shall comply with all
provisions of the Employee Retirement Income Security Act of 1974, and any
successor statute, all as amended from time to time (“ERISA”), including
regulations promulgated thereunder and interpretations published regarding same.

9.21. Environmental Issues. Borrower shall comply with the affirmative covenants
set forth below with respect to environmental issues.

9.21.1 Borrower shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof, a copy of any notice, summons, citation,
directive, letter or other communications from the EPA or any other governmental
agency or instrumentality concerning any intentional or unintentional action or
omission on Borrower’s part in connection with the handling, transporting,
transferring, disposal or in the releasing, spilling, leaking, pumping, pouring,
emitting, emptying or dumping of Hazardous Substances or Hazardous Wastes into
the environment resulting in damage to the environment, fish, shellfish,
wildlife, biota and any other natural resource;

9.21.2 Borrower shall furnish to Lender promptly and in any event within thirty
(30) days after the receipt thereof, a copy of any notice of or other
communication concerning the filing of a lien upon, against or in connection
with Borrower, the Collateral or Borrower’s real property by the EPA or any
other governmental agency or instrumentality authorized to file such a lien
pursuant to an environmental protection statute in connection with a fund to pay
for damages and/or cleanup and/or removal costs arising from the intentional or
unintentional action or omission of Borrower resulting from the disposal or in
the releasing, spilling, leaking, pumping, pouring, emitting, emptying or
dumping of Hazardous Substances or Hazardous Wastes into the environment;

9.21.3 Borrower shall furnish to Lender promptly and in any event within thirty
(30) days after the receipt thereof, a copy of any notice, directive, letter or
other communication from the EPA or any other governmental agency or
instrumentality acting under the authority of an Environmental Law indicating
that all or any portion of the Borrower’s property or assets have been listed
and/or that Borrower has been deemed by such agency to be the owner and operator
of the facility that has failed to furnish to the EPA or other authorized
governmental agency or instrumentality, all the information required by the
RCRA, CERCLA or other applicable Environmental Laws; and

9.21.4 Borrower shall furnish to Lender promptly and in no event more than
thirty (30) days after the filing thereof with the EPA or other governmental
agency or instrumentality authorized as such pursuant to an environmental
protection statute, copies of any and all information reports filed with such
agency or instrumentality in connection with Borrower’s compliance with RCRA,
CERCLA, or other applicable Environmental Laws.

9.21.5 Borrower shall require and use its best efforts to ensure compliance by
all operators and occupants of the Premises with all applicable Environmental
Laws.

9.21.6 Borrower agrees to defend, indemnify, save, and hold Lender and its
officers, employees, and agents harmless against all obligations, demands,
claims, and liabilities claimed or asserted by any other Person arising out of
or relating to discharges or releases of Hazardous Substances or Hazardous
Wastes into the environment, including ambient air, surface water, ground water,
or land, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous substances
or Hazardous Wastes or the clean-up or other remediation thereof, and all losses
(including without limitation attorneys’ fees and legal and other costs from
outside counsel or in-house counsel) in any way suffered, incurred, or paid by
Lender as a result of or in any way arising out of, following, or consequential
thereto; provided, however, that no such indemnification shall apply with
respect to any liability directly arising out of the gross negligence or willful
misconduct on the part of Lender or any of its officers, employees and agents in
connection with Hazardous Wastes or Hazardous Substances.

9.22. Reaffirmation and Continuing Nature of Representations, Warranties, and
Covenants. The foregoing representations, warranties, and covenants shall be of
a continuing nature and shall survive the termination of this Agreement and full
payment and performance of the Obligations. They shall also be deemed to be
repeated whenever Borrower makes a request for an Advance.

10. Negative Covenants. Borrower covenants and agrees that, so long as any
credit hereunder shall be available and until full and final payment and
performance of the Obligations, Borrower will not do any of the following or
take any of the actions set forth herein, without Lender’s prior written
consent.

10.1. Returns; Allowances and Credits. Borrower shall not accept any returns or
grant any allowances or credits to Account Debtors without notifying Lender at
the time any credit is issued.

10.2. Credit Limit. Borrower shall not borrow any funds from any third party in
an amount in excess of One Hundred Thousand and 00/100 Dollars ($100,000.00)
without Lender’s prior written consent, which consent shall not be unreasonably
denied.

 

Page 19 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

10.3. Indebtedness. Except as permitted by Section 10.2, Borrower shall not
create, incur, assume, permit, guarantee, or otherwise become or remain,
directly or indirectly, liable with respect to any Indebtedness except Permitted
Indebtedness.

10.4. Liens. Borrower shall not create, incur, assume, or permit to exist,
directly or indirectly, any lien on or with respect to any of the Collateral or
its property or assets, of any kind, whether now owned or hereafter acquired, or
any income or profits therefrom except for Permitted Liens (including liens that
are replacements of Permitted Liens to the extent that the original Indebtedness
is refinanced and so long as the replacement liens secure only those assets or
property that secured the original Indebtedness).

10.5. Restrictions on Fundamental Changes. Borrower shall not enter into any
acquisition, merger, consolidation, reorganization, or recapitalization, or
reclassify its capital stock, or liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, assign, lease, license,
transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business, property, or assets,
whether now owned or hereafter acquired, or acquire by purchase or otherwise all
or substantially all of the properties, assets, stock, or other evidence of
beneficial ownership of any Person.

10.6. Extraordinary Transactions and Disposal of Assets. Borrower shall not
enter into any transaction not in the ordinary and usual course of Borrower’s
business, including the sale, lease, license, or other disposition of, moving,
relocation, or transfer, whether by sale or otherwise, of any of Borrower’s
properties or assets (other than sales of Inventory to buyers in the ordinary
course of Borrower’s business as currently conducted) except as permitted by
this Agreement or the Loan Documents.

10.7. Change Name. Borrower shall not change Borrower’s name, Federal Employer
Identification Number, business structure, or identity, or add any new
fictitious name. To that effect, Borrower shall not do business under any name
other than Spy Optic, Inc., Borrower’s correct legal name, unless Borrower has
provided to Lender evidence that it has taken such legal steps required with
respect to fictitious or assumed names under the applicable laws of the
jurisdictions in which Borrower is located and/or does business. Lender has
received acceptable documentation indicating that Borrower will be doing
business under the following additional name(s): ——N/A——

10.8. Guarantee. Borrower shall not guarantee or otherwise become in any way
liable with respect to the obligations of any third Person except by endorsement
of instruments or items of payment for deposit to the account of Borrower or
which are transmitted or turned over to Lender.

10.9. Restructure. Borrower shall not make any change in Borrower’s financial
structure, the principal nature of Borrower’s business operations, or the date
of its fiscal year.

10.10. Consignments. Borrower shall not consign any Inventory or sell any
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

10.11. Distributions. Borrower shall not make any distribution or declare or pay
any dividends (whether in cash or stock) on, or purchase, acquire, redeem, or
retire any of Borrower’s capital stock, of any class, whether now or hereafter
outstanding.

10.12. Accounting Methods. Borrower shall not modify or change its method of
accounting or enter into, modify, or terminate any agreement currently existing,
or at any time hereafter entered into with any third party accounting firm or
service bureau for the preparation or storage of Borrower’s accounting records
without said accounting firm or service bureau agreeing to provide Lender
information regarding the Collateral or Borrower’s financial condition. Borrower
waives the right to assert a confidential relationship, if any, it may have with
any accounting firm or service bureau in connection with any information
requested by Lender pursuant to or in accordance with this Agreement, and agrees
that Lender may contact directly any such accounting firm or service bureau in
order to obtain such information.

10.13. Investments. Borrower shall not directly or indirectly make or acquire
any beneficial interest in (including stock, partnership interest, or other
securities of), or make any loan, or capital contribution to, any Person.

10.14. Transactions With Affiliates. Borrower shall not directly or indirectly
enter into or permit to exist any material transaction with any Affiliate of
Borrower except for transactions that are in the ordinary course of Borrower’s
business, upon fair and reasonable terms, that are fully disclosed to Lender,
and that are no less favorable to Borrower than would be obtained in arm’s
length transaction with a non-Affiliate.

10.15. Suspension. Borrower shall not suspend or go out of a substantial portion
of its business.

10.16. Use of Proceeds. Borrower shall not use the proceeds of the Advances made
hereunder for any purpose other than to, on the Closing Date, repay in full the
outstanding principal, accrued interest, and accrued fees and/or expenses owing
the Old Lender, and to pay transactional Lender Expenses incurred in connection
with this Agreement. Thereafter, Borrower shall use the proceeds of the Advances
made hereunder for any purpose consistent with the terms and conditions hereof,
for its lawful and permitted business purpose, but subject to the terms and
conditions of this Agreement.

10.17. Change in Location of Premises; Collateral and Third Party Control.
Borrower covenants and agrees that it will not, without thirty (30) days’ prior
written notification to Lender, relocate its Premises to a new location.
Further, Borrower agrees that at the time of such written notification, Borrower
shall provide Lender

 

Page 20 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

any financing statements or fixture filings necessary to perfect and continue
Lender’s perfected security interests in the Collateral and authorize Lender to
file same. In addition, Borrower agrees that it will not at any time store the
Collateral with any bailee or warehouseman or in a third party owned facility
without prior execution of an agreement between Lender and bailee or landlord in
form and substance satisfactory to Lender.

10.18. Hazardous Substances or Hazardous Waste. Borrower shall not permit the
Premises to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, produce, or process Hazardous Substances or Hazardous Wastes,
except in compliance with all applicable Environmental Laws.

10.19. Management Borrower shall not, and shall not permit any Subsidiary to,
make any significant change in its management without a minimum thirty
(30) days’ prior written notice to Lender.

11. Events Of Default. Any one or more of the events set forth below shall
constitute an “Event of Default” under this Agreement and the Loan Documents.

11.1. Failure to Pay. Borrower or any Obligor fails to pay when due and payable
or when declared due and payable, any portion of the Obligation whether of
principal, interest, (including any interest which, but for the provisions of
the Bankruptcy Code, would have accrued on such amounts), fees and charges due
Lender, reimbursement of Lender Expenses, or other amounts constituting the
Obligation.

11.2. Failure to Perform. Borrower fails or neglects to perform, keep, or
observe any term, provision, condition, covenant, or agreement contained in this
Agreement, any of the Loan Documents, or in any other present or future
agreement between Borrower and Lender.

11.3. Material Adverse Change. A Material Adverse Change has occurred.

11.4. Writ. Any of Borrower’s properties or assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any third Person.

11.5. Insolvency Proceeding. An Insolvency Proceeding is commenced by or against
Borrower or any Obligor.

11.6. Injunction Against Doing Business. Borrower is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs.

11.7. Notice of Lien or Levy. (a) A notice of lien, levy, or assessment is filed
of record with respect to any of Borrower’s properties or assets by the
government of the United States, or any department, agency, or instrumentality
thereof, or by any state, county, municipal, or governmental agency; or (b) any
taxes or debts owing at any time hereafter to any one or more of such entities
becomes a lien, whether choate or otherwise, upon any of Borrower’s properties
or assets and the same is not paid on the payment date thereof.

11.8. Judgment Lien. A judgment or other claim becomes a lien or encumbrance
upon any material portion of Borrower’s properties or assets.

11.9. Default in Third Party Agreements. Borrower defaults in any material
agreement to which Borrower is a party with one or more third Persons resulting
in a right by such third Persons, irrespective of whether exercised, to
accelerate the maturity of Borrower’s obligations thereunder.

11.10. Prohibited Payment on Subordination Agreement. Borrower makes any payment
on account of Indebtedness that has been subordinated in right of payment to the
payment of the Obligations, except to the extent such payment is permitted by
the terms of the subordination provisions applicable to such Indebtedness.

11.11. Misstatement or Misrepresentation. Any misstatement or misrepresentation
exists now or hereafter in any warranty, representation, statement, or report
made to Lender by Borrower or any officer, employee, agent, or director of
Borrower, or any such warranty or representation is withdrawn.

11.12. Limitation or Termination of Guaranties, Validity Agreements, etc. (a)
The obligation of any Guarantor or other third Person under the Guaranty,
Validity Agreement, or any of the other Loan Documents is limited or terminated
by operation of law or by the Guarantor or other third Person thereunder;
(b) any such Guarantor or other third Person becomes the subject of an
Insolvency Proceeding; or (c) the termination, lapse, or ineffectiveness of any
UCC Financing Statement filed in connection with or related to any collateral
pledged in support of the Guaranty.

11.13. Prospect of Payment Materially Impaired. Lender shall believe that the
prospect of (a) payment of the Loans; or (b) the performance of any of
Borrower’s material Obligations is materially impaired.

11.14. Termination, Lapse, or Ineffectiveness of UCC Filing. The termination,
lapse of, or ineffectiveness of any UCC Financing Statement filed in connection
with or related to any Collateral granted pursuant to this Agreement or any of
the other Loan Documents.

11.15. Violation of any Environmental Law. (a) the failure by Borrower to comply
with each, every and all of the requirements of RCRA, CERCLA or any other
applicable Environmental Law on Borrower’s property; (b) the receipt by Borrower
of a notice from the EPA or any other governmental agency or instrumentality
acting under the authority of any Environmental Law, indicating that a lien has
been filed against any of the Collateral, or any of Borrower’s other property by
the EPA or any other

 

Page 21 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

governmental agency or instrumentality in connection with a fund as a result of
damage arising from an intentional or unintentional action or omission by
Borrower resulting from the disposal, releasing, spilling, leaking, pumping,
pouring, emitting, emptying or dumping of Hazardous Substances or Hazardous
Wastes into the environment; and (c) any other event or condition exists which
might, in the opinion of Lender, under applicable environmental protection
statutes, have a material adverse effect on the financial or operational
condition of Borrower or the value of all or any material part of the Collateral
or other property of Borrower.

12. Lender’s Rights and Remedies. Borrower and Lender have agreed to the terms
set forth below with respect to the rights and remedies of Lender.

12.1. Rights and Remedies. Upon the occurrence, and during the continuation, of
an Event of Default, Lender may, at its election, without notice of its election
and without demand, do any one or more of the actions set forth below, all of
which are authorized by Borrower.

12.1.1. Accelerate Obligations. Lender may declare all Obligations, whether
evidenced by this Agreement, by any of the other Loan Documents, or otherwise,
immediately due and payable, without presentment, demand, protest, or notice of
any kind, all of which are hereby expressly waived by Borrower.

12.1.2. Cease Advancing Money. Lender may cease advancing money or extending
credit to or for the benefit of Borrower under this Agreement, the Loan
Documents, or any other agreement between Borrower and Lender.

12.1.3. Terminate This Agreement. Lender may terminate this Agreement and any of
the other Loan Documents as to any future liability or obligation of Lender, but
without affecting Lender’s rights and security interests in the Collateral and
without affecting the Obligations.

12.1.4. Settle or Adjust Disputes. Lender may settle or adjust disputes and
claims directly with Account Debtors to the Accounts for amounts and upon terms
which Lender considers advisable, and in such cases, Lender will credit
Borrower’s loan account with only the net amounts received by Lender in payment
of such disputed Accounts, after deducting all Lender Expenses incurred or
expended in connection therewith.

12.1.5. Returned Inventory. Lender may cause Borrower to hold all returned
Inventory in trust for Lender, segregate all returned Inventory from all other
property of Borrower or in Borrower’s possession and conspicuously label said
returned Inventory as being the Collateral of Lender.

12.1.6. Make Payment; Do Acts. Lender may, without notice to or demand upon
Borrower, Guarantor, or other guarantor, make such payments and do such acts as
Lender considers necessary or reasonable to protect its security interests in
the Collateral. Borrower agrees to assemble the Collateral if Lender so
requires, and to make the Collateral available to Lender as Lender may
designate. Borrower authorizes Lender to enter the Premises where the Collateral
is located, to take and maintain possession of the Collateral, or any part of
it, and to pay, purchase, contest, or compromise any encumbrance, charge, or
lien that in Lender’s determination appears to conflict with its security
interests and to pay all expenses incurred in connection therewith. With respect
to any of Borrower’s owned Premises, Borrower hereby grants Lender a license to
enter into possession of such Premises and to occupy the same, without charge,
for up to one hundred twenty (120) days in order to exercise any of Lender’s
rights or remedies provided herein or in any of the other Loan Documents, at
law, in equity, or otherwise.

12.1.7. Setoff. Lender may, without notice to Borrower (such notice being
expressly waived), and without constituting a retention of any Collateral in
satisfaction of an Obligation (within the meaning of Sections 9620 and 9621 of
the Code), set off and apply to the Obligations any and all (a) balances and
deposits of Borrower held by Lender (including any amounts received in the
Collateral Account); or (b) the Obligations at any time owing to or for the
credit or the account of Borrower held by Lender.

12.1.8. Hold Monies. Lender may hold, as cash collateral, any and all balances
and deposits of Borrower held by Lender, and any amounts received in the
Collateral Account and Collateral Control Account, to secure the full and final
repayment of all of the Obligations.

12.1.9. Deal with Collateral. Lender may collect, ship, reclaim, recover, store,
finish, maintain, repair, dispose of, prepare for sale, advertise for sale, and
sell (in the manner provided for herein) the Collateral. Lender is hereby
granted a license or other right to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and Borrower’s rights under all
licenses and all franchise agreements shall inure to Lender’s benefit.

12.1.10. Sell Collateral. Lender may sell the Collateral at either a public or
private sale, or both, by way of one or more contracts or transactions, for cash
or on terms, in such manner and at such places (including Borrower’s Premises)
as Lender determines is commercially reasonable. It is not necessary that the
Collateral be present at any such sale.

12.1.11. Notice of Disposition of Collateral. Lender shall give notice of the
disposition of the Collateral as follows:

 

Page 22 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

(a) Lender shall give Borrower and each holder of a security interest in the
Collateral who has filed with Lender a written request for notice, a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the
Collateral, then the time on or after which the private sale or other
disposition is to be made;

(b) the notice shall be personally delivered or mailed, postage prepaid, to
Borrower at the address set forth herein, giving such notice as may be
reasonable under the circumstance of (1) the date fixed for the sale; or
(2) before the date on or after which the private sale or other disposition is
to be made; except that no notice needs to be given prior to the disposition of
any portion of the Collateral that is perishable or threatens to decline
speedily in value or that is of a type customarily sold on a recognized market.
Notice to Persons other than Borrower, Guarantor, or secured creditors reflected
in a UCC search claiming an interest in the Collateral shall be sent to such
addresses as they have furnished to Lender or as is reflected in such UCC search
as the case may be; and

(c) if the sale is to be a public sale, Lender shall also give notice of the
time and place by publishing a notice one (1) time giving such notice as may be
reasonable under the circumstance before the date of the sale in a newspaper of
general circulation in the county in which the sale is to be held.

12.1.12. Credit Bid. Lender may credit bid and purchase any and all of the
Collateral at any public sale.

12.1.13. Deficiency; Excess. Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately to Lender by Borrower. Any
excess will be returned, without interest and subject to the rights of third
Persons, by Lender to Borrower.

12.2. Remedies Cumulative. Lender shall have all rights, powers and remedies
available under each of the Loan Documents, or accorded by law, including
without limitation the right to resort to any or all Collateral for any credit
accommodation from Lender under this Agreement or any other Loan Document and to
exercise any or all of the rights of a beneficiary or secured party pursuant to
applicable law. All rights, powers and remedies of Lender in connection with
each of the Loan Documents or as accorded by Lender, may be exercised at any
time by Lender and from time to time after the occurrence of an Event of
Default, are cumulative and not exclusive, and shall be in addition to any other
rights, powers or remedies provided by law or equity.

13. Taxes and Lender Expenses. If Borrower fails to pay any monies (whether
taxes, rents, assessments, insurance premiums, or otherwise) due to third
Persons, or fails to make any deposits or furnish any required proof of payment
or deposit, all as required under the terms of this Agreement, then, to the
extent that Lender determines that such failure by Borrower could have a
Material Adverse Change with respect to Lender’s interests in the Collateral, in
its discretion and without prior notice except as provided in the Loan
Documents, Lender may do any or all of the following: set up such reserves in
Borrower’s loan account and comply with any condition as Lender deems necessary
to protect Lender from the exposure created by such failure; qualify Borrower in
any state to collect Accounts; or obtain and maintain insurance policies of the
type described herein, and take any action with respect to such policies as
Lender deems prudent. Any such amounts paid by Lender shall be at Borrower’s
expense and shall constitute Lender Expenses. Any such payments made by Lender
shall not constitute an agreement by Lender to make similar payments in the
future or a waiver by Lender of any Event of Default under this Agreement.
Lender need not inquire as to, or contest the validity of, any such expense,
tax, security interest, encumbrance, or lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing. Such Lenders’ Expenses may be charged to
Borrower’s account and if not charged or paid prior to such time, shall be
charged upon termination.

Unless Borrower provides Lender with evidence of the insurance coverage as
required by this Agreement, Lender may purchase such insurance at Borrower’s
expense to protect Lender’s interest. This insurance may, but need not, also
protect Borrower’s interest. If any Collateral becomes damaged, the insurance
coverage that Lender purchases may not pay any claim Borrower makes or any claim
made against Borrower. Borrower may later cancel this coverage after providing
evidence that Borrower has obtained property coverage elsewhere.

Borrower is responsible for the cost of any insurance purchased by Lender, which
shall constitute a Lender Expense. The cost obtaining of this insurance may be
added to Borrower’s loan balance. If the cost is added to Borrower’s loan
balance, the Rate will apply to this added amount. The effective date of
coverage may be the date on which Borrower’s prior coverage lapsed or the date
Borrower failed to provide proof of coverage.

The insurance coverage that Lender purchases may be considerably more expensive
than the insurance coverage that Borrower could obtain and may not satisfy any
need for property damage coverage or any mandatory liability insurance
requirements imposed by applicable law.

14. Waivers; Indemnification.

14.1. Waivers of Demand, Protest, etc. Borrower waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of Accounts, Documents, Instruments, Chattel Paper, and
guarantees at any time held by Lender on which Borrower may in any way be
liable.

14.2. No Liability of Lender Re: Collateral. Lender shall not in any way or
manner be liable or responsible for the safekeeping of the Collateral; any loss
or damage thereto occurring or arising in any manner or fashion from any cause;
any diminution in the value thereof; or any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person. All risk of loss,
damage, or destruction of the Collateral shall be borne by Borrower.

 

Page 23 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

14.3. Indemnification. Borrower agrees to defend, indemnify, save, and hold
Lender and Lender’s officers, employees, shareholders, directors, attorneys, and
agents harmless against all obligations, demands, claims, and liabilities
claimed or asserted by any other Person arising out of or relating to the
transactions contemplated by this Agreement or any of the other Loan Documents;
and all losses (including attorneys’ fees and legal and other costs) in any way
suffered, incurred, or paid by Lender as a result of or in any way arising out
of, following, or consequential to the transactions contemplated by this
Agreement or any of the other Loan Documents; provided, however, that no such
indemnification shall apply with respect to any liability directly arising out
of the gross negligence or willful misconduct on the part of Lender or any of
Lender’s officers, employees, shareholders, directors, attorneys, and agents.

14.4. No Liability for Failure to Make Advances. Borrower agrees Lender shall
not be liable or responsible for any failure to make Advances (a) if in Lender’s
discretion Lender believes Borrower is not entitled to receive such Advances;
(b) due to any accounting or administrative errors made by Lender so long as
such errors are not in bad faith; or (c) due to any other failure by Lender
unless the same arises directly from Lender’s gross negligence or willful
misconduct.

14.5. Best Efforts by Lender to Give Notice of Default. Lender agrees to use its
best efforts to give Borrower prompt written notice of any default or Event of
Default or alleged default by Borrower.

15. Notices. Unless otherwise provided in this Agreement, all notices or demands
by any party relating to this Agreement or any of the other Loan Documents shall
be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by overnight mail, registered or certified mail,
postage prepaid, return receipt requested, or by prepaid telex, TWX,
telefacsimile, or telegram (with messenger delivery specified) to Borrower or to
Lender, as the case may be, at its address set forth below:

 

If to Borrower:   Spy Optic, Inc.   2070 Las Palmas Drive, Carlsbad, California
92011 Attn:   Mark Simo, Chief Executive Officer Telephone No.:   (760) 804-8420
Facsimile No.:   (760) 804-8442   With a copy to:   Spy Optic, Inc.   2070 Las
Palmas Drive, Carlsbad, California 92011 Attn:   Jerry Collazo, CFO Telephone
No.:   (760) 804-8420 Facsimile No.:   (760) 804-8442   If to Lender:   BFI
Business Finance   1655 The Alameda, San Jose, California 95126 Attn:   David
Drogos, President Telephone No.:   (408) 288-4010 Facsimile No.:   (408)
288-4018/(408) 283-4867

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other. All
notices or demands sent in accordance with this Section, other than notices by
Lender in connection with Sections 9610, 9611, 9615, 9617, 9618, 9620, 9621, or
9624 of the Code, shall be deemed received on the earlier of the date of actual
receipt or three (3) days after the deposit thereof in the mail. Borrower
acknowledges and agrees that notices sent by Lender in connection with the
foregoing described Sections of the Code shall be deemed sent when deposited in
the mail or transmitted by telefacsimile or other similar method set forth
above.

16. Choice of Law. This Agreement and all transactions contemplated hereunder
and/or evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the State of California, without giving
effect to conflicts of law principles.

17. Venue. The parties agree that all actions or proceedings arising in
connection with this Agreement and/or the Loan Documents shall be tried and
litigated only in the State and Federal courts located in the County of Santa
Clara, State of California or, at the sole option of Lender, in any other court
in which Lender shall initiate legal or equitable proceedings and which has
subject matter jurisdiction over the matter in controversy. Each of Borrower and
Lender waives, to the extent permitted under applicable law, any right each may
have to assert the doctrine of forum non conveniens or to object to venue to the
extent any proceeding is brought in accordance with this section.

18. JURY TRIAL WAIVER. BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY
OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND LENDER
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

Page 24 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

19. Destruction of Borrower’s Documents. All documents, schedules, invoices,
agings, or other papers delivered to Lender, other than Borrower’s Books or
Collateral, may be destroyed or otherwise disposed of by Lender four (4) months
after they are delivered to or received by Lender, unless Borrower requests, in
writing, the return of said documents, schedules, or other papers and makes
arrangements, at Borrower’s expense, for their return.

20. Revocation of Borrower’s Right to Sell Inventory Free and Clear of Lender’s
Security Interest. Lender may, upon the occurrence of an Event of Default,
revoke Borrower’s right to sell Inventory free and clear of Lender’s security
interest therein.

21. Disclaimer for Negligence. Lender shall not be liable for any claims,
demands, losses or damages made, claimed or suffered by Borrower, except such as
may arise through or could be caused directly by Lender’s gross negligence or
willful misconduct.

22. Limitation of Consequential Damages. Lender shall not be responsible for any
lost profits of Borrower arising from any breach of contract, tort (excluding
Lender’s gross negligence or willful misconduct), or any other wrong arising
from the establishment, administration, or collection of the Obligations.

23. Multiple Borrowers. If there is more than one Borrower as of the Closing
Date or thereafter, the following provisions shall apply:

23.1. Each Borrower hereby waives its rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to any Borrower by reason of Sections 2787 to 2855,
inclusive of the California Civil Code.

23.2. Each Borrower waives all rights and defenses it may have if any agreement
with Lender is secured by real property. This means, among other things:
(a) Lender may collect from any Borrower without first foreclosing on any real
or personal property Collateral pledged by Borrower; and (b) if Lender
forecloses on any Real Property Collateral pledged by any Borrower: (1) the
amount of the debt may be reduced only by the price for which that Collateral is
sold at the foreclosure sale, even if the Collateral is worth more than the sale
price; and (2) Lender may collect from any Borrower even if Lender, by
foreclosing on the Real Property Collateral, has destroyed any right any
Borrower may have to collect from any other Borrower. This is an unconditional
and irrevocable waiver of any rights and defenses any Borrower may have because
Borrower’s debt is secured by Real Property Collateral. These rights and
defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.

23.3. Each Borrower waives all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
any Borrower’s rights of subrogation and reimbursement against the principal by
the operation of Section 580d of the California Code of Civil Procedure or
otherwise, and each Borrower further waives any and all benefits or defenses, if
any, arising directly or indirectly under any one or more of Sections 3116,
3118, 3119, 3419, 3605, 9504, 9610, 9611, 9615, 9617, 9618, 9620, 9621, 9624,
9625, or 9627 of the Code.

23.4. Each Borrower hereby agrees that it is jointly and severally, directly,
and primarily liable to Bank for payment and performance in full of all duties,
obligations, and liabilities under this Agreement and each other document,
instrument, and agreement entered into by any Borrower with or in favor of
Lender in connection herewith, and that such liability is independent of the
duties, obligations, and liabilities of any other Borrower or any Guarantor of
the Obligations, as applicable. Each reference herein to Borrower shall mean
each and every Borrower that is a party hereto, individually and collectively,
jointly and severally.

 

Page 25 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

24. General Provisions.

24.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower and Lender, with the acknowledgment and agreement portion
executed by each Guarantor.

24.2. Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Borrower may not
assign or transfer its interest hereunder without the prior written consent of
Lender, any prohibited assignment shall be void ab initio. Lender reserves the
right to sell, assign, transfer, negotiate, or grant participations in all or
any part of, or any interest in, Lender’s rights and benefits under each of the
Loan Documents executed herewith or hereafter. In connection therewith, Lender
may disclose all documents and information which Lender now has or may hereafter
acquire relating to any credit extended by Lender to Borrower, Borrower or its
business, any Obligor or the business of any Obligor, or any Collateral.

24.3. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each section applies equally to this entire Agreement.

24.4. Interpretation. This Agreement and all agreements relating to the subject
matter hereof are the product of negotiation and preparation by and among each
party and its respective attorneys, and shall be construed accordingly. The
parties waive the provisions of California Civil Code §1654.

24.5. Severability of Provisions.. In the event any one or more of the
provisions contained in this Agreement is held to be invalid, illegal or
unenforceable in any respect, then such provision shall be ineffective only to
the extent of such prohibition or invalidity, and the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

24.6. Amendments in Writing. Neither this Agreement nor any provisions hereof
may be changed, waived, discharged, or terminated, nor may any consent to the
departure from the terms hereof be given, orally (even if supported by new
consideration), but only by an instrument in writing signed by all parties to
this Agreement. Any waiver or consent so given shall be effective only in the
specific instance and for the specific purpose for which given.

24.7. Waiver. No failure to exercise and no delay in exercising any right,
power, or remedy hereunder shall impair any right, power, or remedy which Lender
may have, nor shall any such delay be construed to be a waiver of any of such
rights, powers, or remedies, or any acquiescence in any breach or default
hereunder; nor shall any waiver by Lender of any breach or default by Borrower
hereunder be deemed a waiver of any default or breach subsequently occurring.
All rights and remedies granted to Lender hereunder shall remain in full force
and effect notwithstanding any single or partial exercise of, or any
discontinuance of action begun to enforce, any such right or remedy. The rights
and remedies specified herein are cumulative and not exclusive of each other or
of any rights or remedies which Lender would otherwise have. Any waiver, permit,
consent or approval by Lender of any breach or default hereunder must be in
writing and shall be effective only to the extent set forth in such writing and
only as to that specific instance.

24.8. Survival. All representations, warranties, and agreements herein contained
shall be effective so long as any portion of this Agreement remains executory.

24.9. Continuing Obligations. No termination of this Agreement or the other Loan
Documents shall relieve or discharge Borrower of its respective duties,
obligations and covenants until all Borrower’s Obligations under this Agreement
and the other Loan Documents have been fully and finally discharged and paid,
and Lender’s continuing security interest in the Collateral and the rights and
remedies of Lender hereunder, under the other Loan Documents and applicable law
and procedures established by Lender in connection with its lending operations
from time to time, whether pursuant to a procedure manual or otherwise, shall
remain in effect until all such Obligations have been fully and finally
discharged and paid.

24.10. Counterparts; Telefacsimile Execution. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if all signatures were upon the same instrument. Delivery of an
executed counterpart of the signature page to this Agreement by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement, and any party delivering such an executed counterpart of the
signature page to this Agreement by telefacsimile to any other party shall
thereafter also promptly deliver a manually executed counterpart of this
Agreement to such other party, provided that the failure to deliver such
manually executed counterpart shall not affect the validity, enforceability, or
binding effect of this Agreement.

24.11. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or any Guarantor or the transfer by either or both
of such parties to Lender of any property of either or both of such parties
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, and other
voidable or recoverable payments of money or transfers of property (individually
or collectively, a “Voidable Transfer”), and if Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys’ fees of Lender
related thereto, the liability of Borrower or such Guarantor automatically shall
be revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

 

Page 26 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

24.12. Supplementary Terms. The terms and conditions of the Loan Documents shall
supplement the terms hereof, except to the extent otherwise specifically
provided herein.

24.13. Integration. This Agreement, together with the Loan Documents, embodies
the entire agreement and understanding among and between the parties hereto, and
supersedes all prior or contemporaneous agreements and understandings between
said parties, verbal or written, express or implied, relating to the subject
matter hereof. No promises of any kind have been made by Lender or any third
party to induce Borrower to execute this Agreement. No course of dealing, course
of performance or trade usage, and no parol evidence of any nature, shall be
used to supplement or modify any terms of this Agreement.

24.14. Conflict With Other Agreements. Unless otherwise expressly stated in any
other agreement between Lender and Borrower, if a conflict exists between the
provisions of this Agreement and the provisions of such other agreement, the
provisions of this Agreement shall control.

24.15. Term Loan Documents Executed Concurrently Herewith, If Any. Concurrently
with the execution of this Agreement, Borrower may be executing an Equipment
Security Agreement or other applicable security agreement and a Secured
Promissory Note (the “Term Loan”) and related documents (collectively, the “Term
Loan Documents”).

25. Cross-Collateral. Any Collateral pledged to Lender to secure any obligation
of Borrower shall also secure any other obligation of Borrower to Lender except
that any Real Property Collateral pledged to secure any obligation of Borrower
shall only secure any other obligation of Borrower if Lender specifically so
agrees in writing.

26. Cross-Payment; Right to Reserve. Lender may, in its discretion, make
Advances under one loan to make any payments due from Borrower to Lender under
any other loan. Lender may also, in its sole discretion, reserve under one loan
for amounts due under any other loan.

27. Cross-Defaults. An Event of Default under this Agreement shall be an Event
of Default under each of the Loan Documents, and vice versa.

This Agreement is subject to the terms and conditions set forth in Addendum A
attached hereto and made a part hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement (Accounts Receivable & Inventory Line of Credit) to be executed as of
the date first set forth above.

 

Spy Optic, Inc. By:  

/s/ Mark Simo

  Mark Simo Title:   Chief Executive Officer BFI BUSINESS FINANCE By:  

/s/ David Drogos

  David Drogos Title:   President

 

Page 27 of 36



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT BY GUARANTOR(S)

The Guarantor or Guarantors hereby acknowledge the terms and conditions of the
foregoing Loan and Security Agreement (Accounts Receivable and Inventory Line of
Credit) and agree to the terms thereof, and further agree to be bound by such
terms, including, but not limited to, the terms regarding choice of law and
venue and the waiver of the right to a jury trial.

 

Orange 21 Inc., Guarantor

By:  

/s/ Mark Simo

  Mark Simo Its:   Chief Executive Officer

 

Page 28 of 36  



--------------------------------------------------------------------------------

Addendum A to Loan and Security Agreement

Pursuant to this Addendum A to Loan and Security Agreement (this “Addendum”),
the foregoing Loan and Security Agreement (the “Agreement”) by and between BFI
Business Finance (“Lender”) and Spy Optic, Inc. (“Borrower”) is hereby amended
and/or supplemented by the following terms and conditions, which are
incorporated by this reference in the Agreement, as the following additional
sections of the Agreement:

28. As used throughout the Agreement, the terms (a) “discretion” and “sole
discretion” by Lender shall mean the exercise by Lender of its reasonable
business judgment in light of all of the facts and circumstances existing with
respect to the issue under consideration; and (b) “acceptable to Lender” shall
mean acceptable to Lender exercising reasonable business judgment, with both
terms (a) and (b) being considered in light of all of the facts and
circumstances existing with respect to the issue under consideration, including
but not limited to the performance by Borrower of its obligations under the
Agreement and whether any of such facts and circumstances cause Lender to
reasonably deem itself insecure if any given decision were to be made or not
made or any approval were to be given or not given.

29. As used throughout the Agreement, the term “creditworthy” and
“creditworthiness” with respect to Borrower’s Accounts shall mean the
creditworthiness of such Accounts in Lender’s reasonable business judgment,
taking into account the facts and circumstances relating to such Accounts,
including without limitation the following considerations: (a) credit rating,
(b) Paydex rating; (c) net worth; (d) payment history, (e) terms of sale;
(f) reputation; and (f) other factors used by Lender in the ordinary course of
its business as an asset based lender.

30. Borrower’s Chief Executive Officer and Chief Financial Officer shall each
execute and provide to Lender separate updated Officer’s Representations and
Warranties within fifteen (15) days of month end.

31. As used herein, the term “Borrower’s Credit Policy” shall refer to the
written Credit Policy that has been provided by Borrower to Lender prior to the
Closing Date, which Lender hereby acknowledges to be acceptable to Lender.

32. Notwithstanding any contrary provision in the definition of “Collateral”,
Collateral shall not include copyrights, patents, trademarks, servicemarks and
applications therefor, now owned or hereafter acquired, or any claims for
damages by way of any past present and future infringement of any of the
foregoing (collectively, the “Intellectual Property”); provided, however, that
the Collateral shall include all accounts and general intangibles that consist
of rights to payment and proceeds from the sale, licensing or disposition of all
or any part, or rights in, the foregoing (the “Rights to Payment”).
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of the Closing Date,
include the Intellectual Property to the minimum extent necessary to permit
perfection of Lender’s security interest in the Rights to Payment, and such
limited inclusion of the Intellectual Property in the Collateral shall not
provide Lender with any rights of a secured creditor with respect to the
Intellectual Property, including any rights under the Code or the Agreement,
except to the extent necessary to permit Lender to realize on such Rights to
Payment. Lender specifically acknowledges and agrees that, except to the extent
necessary to permit Lender to realize on the Rights to Payment, Lender has no
right to sell, dispose of or otherwise transfer the Intellectual Property or any
interests therein.

33. The definition of “Deposits” shall mean the Good Faith Deposit and the
Documentation Fee/Legal Deposit referred to in Section 2.2.11.

34. Subsection (e) of the definition of “Material Adverse Change” shall be
deleted.

35. “Material Event of Default” shall mean any of the Events of Default
described in Section 11.

36. Notwithstanding any contrary provision of Subsection (c) of the definition
of “Permitted Liens”, with respect to liens and security interests in Equipment
granted by Borrower to third Persons, Borrower shall not be required to disclose
such liens and security interests to Lender and such liens and security interest
in Equipment shall be deemed to be Permitted Liens, provided that Borrower is in
compliance with the credit limit established pursuant to Section 10.2.

37. Notwithstanding any contrary provision of Subsection (l) of the definition
of “Prime Accounts” Lender has agreed that certain Accounts of Borrower which
are offered sales terms pursuant to invoices that provide for payment on terms
of sixty (60) days may be Prime Accounts as of the Closing Date and pending
further notice provided they are otherwise Prime Accounts. (List)

38. The definition of “Prime Accounts” shall be supplemented with the following
Subsection (w):

(w) Borrower has advised Lender of two (2) seasonal dating programs. The Snow
Program (the “Snow Program”) consists of i) invoices issued in the months of
August and September, all with due dates of January 15th; and ii) invoices
issued in the months of October, November, and December, all with due dates of
February 15th. The March Madness Program (the “March Program”) consists of
invoices issued in March, all with due dates on or after July 1st. Lender shall
deem such invoices under the Snow Program and the March Program to be Prime
Accounts under the following terms: the period of time from the date of each
invoice through and including fifteen (15) days beyond the due date shall be
considered the “Billing Period.” Invoices shall be considered consigned during
the period of time from the date of the invoice up to but not including the
final ninety (90) days (the “Final Ninety Days”) of the Billing Period (the
“Consigned Period”). Provided that the invoices are in all other respects Prime
Accounts, Lender shall make such sums available to Borrower at the following
advance rates: (i) fifty percent (50%) of the face amount of each invoice during
the Consigned Period; and (ii) eighty percent (80%) of the face amount of each
invoice during the Final Ninety Days.

 

Page 29 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

39. Notwithstanding the inclusion of the definitions “Term Loans” and “Term Loan
Documents” in the Agreement, the parties hereto do not contemplate having any
Term Loan in effect as of the Closing Date or executing any term Loan Documents
as part of the Closing Documents as defined below.

40. Notwithstanding the terms of Section 2.2.11, the Documentation Fee/Legal
Deposit shall not exceed the maximum amount of Ten Thousand and 00/100 Dollars
($10,000.00).

41. Section 2.2.12 shall be deleted and replaced in its entirety with the
following Section 2.2.12:

“Borrower shall pay to Lender on demand semi-annual audit fees of Seven Hundred
Fifty and 00/100 Dollars ($750.00) each, plus actual out of pocket costs related
to each audit not to exceed the amount of Five Thousand and 00/100 Dollars
($5,000.00) per year.”

42. Notwithstanding any contrary provision of Section 2.2.13, Lender shall
perform or have performed an audit of Borrower’s Inventory within one hundred
twenty (120) days of the Closing Date.

43. Notwithstanding any contrary provision of Subsection (b) of Section 3.1 with
respect to Borrower’s obligation to pay, on demand, the Net Face Amount of
Accounts more than sixty (60) days past due, Lender has agreed with respect to
certain Accounts that the invoices related thereto may be payable on sixty
(60) day terms. In those instances, Lender shall pay on demand the Net Face
Amount of Accounts that are more than ninety (90) days past due.

44. Notwithstanding any contrary provision of Section 3.3, the reference therein
to “payments by check” shall also be deemed to refer to payments payable to
Borrower and remitted to Lender from any source, including but not limited to
wire transfers, ACH transfers and credit card proceeds.

45. Notwithstanding any contrary provision of Section 3.6, the reference therein
to thirty (30) days shall be deemed to refer to thirty (30) days after quarter
end.

46. Notwithstanding any contrary provision of the Agreement, including but not
limited to Section 3.7, in the event that as a result of all payments having
been directed to the Lender to such bank account as Lender may designate, there
shall be a negative loan balance under the Agreement, Borrower shall be entitled
to direct Lender to remit to Borrower to its operating account at Old Lender
funds in the amount of such negative loan balance.

47. Notwithstanding any contrary provision of Section 3.7.1 and Subsection
(a) (6) of Section 3.7.10, Lender has agreed that Lender shall not exercise its
rights to send the notification to Borrower’s Accounts as provided in Sections
3.7.1 and Subsection (a) (6) of Section 3.7.10 absent the occurrence of a
Material Event of Default, which Material Event of Default is continuing, except
that if any fraud, defalcation or conversion on the part of Borrower shall have
occurred regardless of the dollar amount involved with such fraud, conversion or
defalcation, (a) such Event of Default shall be deemed to be a Material Event of
Default; and (b) there shall be no requirement that such Event of Default be
continuing to permit Lender to send such notification to Borrower’s Accounts.

48. Section 3.7.2 is hereby deleted in its entirety and replaced with the
following Subsection 3.7.2:

“As of the Closing Date and continuing until such time as unless Lender has
given alternative instructions to Borrower as provided in Section 3.7.1 and
Subsection (a) (6) of Section 3.7.10, Borrower and Lender have agreed that
Borrower shall direct, at Borrower’s expense and in the manner requested by
Lender from time to time, that remittances and all other collections and
proceeds of Accounts and other Collateral be (a) deposited into a lock box
account (the “Collateral Control Account”) maintained in Borrower’s name at Old
Lender as set forth in Exhibit A. In connection with the Collateral Account,
Borrower shall execute such pledge agreement and control agreement as Lender
shall require. Borrower shall maintain with Old Lender or such other financial
institution as Borrower and Lender may agree, and Borrower hereby grants to
Lender a security interest in, the Deposit Account representing the Collateral
Control Account, over which Borrower shall have no control and into which the
proceeds of all Collateral shall be deposited immediately upon their receipt.
The funds shall be swept into the Collateral Account as also set forth in
Exhibit A. The Collateral Control Account shall be established and the Control
Agreement executed within fifteen (15) Business Days of the Closing Date.”

49. Section 3.7.3 is hereby deleted in its entirety and replaced with the
following Section 3.7.3:

“Borrower shall direct all Account Debtors on Accounts which make payments by
electronic transfer of funds to wire such funds directly to the Collateral
Control Account unless Lender has given alternative instructions to Borrower as
provided in Section 3.7 1 and Subsection (a) (6) of Section 3.7.10.”

50. Section 3 .7.4 is hereby deleted in its entirety and replaced with the
following Section 3.7.4.:

“At Lender’s request after a Material Event of Default, Borrower shall direct
all Account Debtors on Accounts which make payments by electronic transfer of
funds to wire such funds directly to the Collateral Account.”

 

Page 30 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

51. Section 3.7.5 is hereby deleted in its entirety and replaced with the
following Section 3.7.5:

Borrower shall direct all Account Debtors on Accounts which make payments by
electronic transfer of funds to wire such funds directly to the Collateral
Control Account.”

52. Section 3.7.6 is hereby deleted in its entirety and replaced with the
following Section 3.7.6:

“Borrower shall hold in trust for Lender all amounts which Borrower may receive
in payment of or relating to any Accounts, and immediately deliver such payments
to the Collateral Control Account in their original form as received, with
proper endorsements or follow such other instructions as Lender may give
following a Material Event of Default. Borrower and all of its Affiliates,
subsidiaries, shareholders, directors, employees or agents shall, acting as
trustee for Lender, receive, as the property of Lender, any monies, checks,
notes, drafts, or any other payment relating to and/or proceeds of Accounts or
other Collateral which come into their possession or under their control and
immediately upon receipt thereof, shall deposit or cause the same to be
deposited in the Collateral Control Account. In no event shall the same be
commingled with Borrower’s own funds. Borrower shall continue to remit such
payments to the Collateral Control Account until such time as (a) Borrower’s
Obligations have been paid in full; or (b) Lender has given alternative
instructions to Borrower following a Material Event of Default.”

53. Section 3.7.7 is hereby deleted in its entirety and replaced with the
following Section 3.7.7:

“Notwithstanding any other provision of this Agreement, Borrower irrevocably
authorizes Lender to transfer into the Collateral Control Account any funds in
payment of or relating to the Accounts that have been deposited into other
deposit accounts with Lender or that Lender has otherwise received.”

54. Section 3.7.8 is hereby deleted in its entirety and replaced with the
following Section 3.7.8:

“Lender shall have and is hereby given a security interest in all of the items
contained from time to time in the Collateral Control Account and their
proceeds, which security interest shall at all time be perfected pursuant to a
Control Agreement to be executed by and among Borrower, Lender and Old Lender
(or such other financial institution as Borrower and Lender may agree).”

55. Section 3.7.9 is hereby deleted in its entirety and replaced with the
following Section 3.7.9:

“Neither Borrower, nor any Person or entity claiming through Borrower shall have
any right in or control over the use of, or any right to withdraw any amount
from the Collateral Control Account which shall be under Lender’s sole control.
Unless the instruments so deposited in the Collateral Control Account are
dishonored, or unless Lender shall in Lender’s discretion have remitted the
amount thereof to Borrower, Lender shall credit the amount thereof against
Borrower’s Obligations to Lender.”

56. Notwithstanding any contrary provision of Subsections (a) (2), (5), or
(10) of Section 3.7.10, Lender shall not exercise any of the rights to take
certain actions enumerated therein except upon the occurrence and continuation
of a Material Event of Default; or (b) with the consent of Borrower, which shall
not unreasonably be withheld.

57. Notwithstanding any contrary provision of Subsection (a) (11) of
Section 3.7.10, Lender shall only be authorized to exercise its rights
thereunder to the extent reasonably necessary to have its security interest be
perfected or remain perfected, except (a) upon the occurrence and during the
continuation of a Material Event of Default; or (b) with the consent of
Borrower, which consent shall not unreasonably be withheld.

58. Subsection (a ) (12) of Section 3.7.10 relating to Lender’s authority to
qualify Borrower to do business in any state is hereby stricken.

59. Notwithstanding any contrary provision of Subsection (b) of Section 3.7.10,
Lender shall not exercise its authority to endorse the words “in full payment”
on any check payable to Borrower except (a) upon the occurrence and during the
continuation of a Material Event of Default; or (b) with the consent of
Borrower, which consent shall not be unreasonably withheld.

60. With respect to Sections 4.1 and 10.1, in the event Borrower becomes aware
of any return, allowance or credit to any Account Debtor of Fifty Thousand
Dollars ($50,000) or greater which return, allowance or credit has arisen
subsequent to the issuance of an invoice by Borrower to such Account, Lender
shall immediately so advise Lender by e-mail, or telephone. Otherwise, advice of
returns, allowances and credits shall occur in the ordinary course of business
by electronic reporting by Borrower to Lender.

61. The documents referred to in Sections 5.1.21 and 24.12 as being the
documents contemplated to be signed/in effect as of the Closing Date
(collectively, the “Closing Documents”) are as follows:

(a) this Agreement;

(b) the Borrowing Resolution and Incumbency Certification;

(c) a Director’s Consent to Borrowing;

(d) the Guaranty;

 

Page 31 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

(e) the Security Agreement (All Assets) to secure the Guaranty;

(f) the Secretary’s Certificate – Guaranty Resolution;

(g) the UCC-1 Financing Statements;

(h) the Deposit Pledge Agreement;

(i) a Control Agreement with Old Lender;

(j) any documents required by Old Lender as a condition to terminating or
subordinating its security interest in the Collateral;

(k) any cash management agreements to be executed with Old Lender;

(l) the Landlord’s Consent and Subordination;

(m) the Officer’s Certificate signed by each of Mark Simo and Jerry Collazo;

(n) the Certificates of Insurance;

(o) the Signature Authorization; and

(p) the Acknowledgment.

62. As used in Section 5.1.10, the term “Permitted Protest” shall mean a protest
taken by Borrower in good faith for which a bond has been posted by Borrower in
the amount of the disputed taxes that have not been paid.

63. With respect to its obligations under Section 5.1.15, Borrower has advised
Lender of its intention to relocate its Chief Executive Office in approximately
eight (8) months. Accordingly, in addition to currently providing Lender with a
fully executed landlord waiver in form and substance satisfactory to Lender from
its current landlord, Borrower shall provide Lender with a fully executed
landlord waiver in form and substance acceptable to Lender for such new location
of Borrower’s Chief Executive Office prior to or concurrent with Borrower’s
occupancy thereof, and in any event, prior to requesting any advances against
any Inventory located at such facility.

64. With respect to the control agreements referred to in Section 5.1.20,
Borrower and Lender have agreed that with respect to the Collateral Control
Account (s) to be established by Borrower at Old Lender, there shall be a fully
executed Control Agreement executed by Borrower, Prior Lender and Lender in
favor of Lender in form and substance satisfactory to Lender as of fifteen
(15) Business Days from the Closing Date.

65. The following provision shall be added as Section 5.1.22:

“With respect to the repayment of Old Lender, the following shall have occurred
prior to the Closing Date as a condition to the initial funding under the
Agreement: Borrower, Lender and Old Lender shall have arrived at a mutually
satisfactory resolution of the repayment of Old Lender and the subordination of
Old Lender’s security interest in the Collateral to the security interest of
Lender.”

66. The following provision is hereby added as Section 5.1.23:

“Mark Simo and Jerry Collazo shall each execute and provide to Lender as part of
the Closing Documents separate Officer’s Representations and Warranties in form
and content satisfactory to Lender.”

67. Section 6.1 shall be deleted in its entirety and replaced with the following
Section 6.1:

“(a) This Agreement will be effective upon the Closing Date, will continue in
full force and effect for twelve (-12-) months thereafter (the “Basic Term”),
and shall be further automatically extended, for successive periods equal to the
term of the Basic Term (each, a “Renewal Term”), subject to subsections (b) and
(c) of this Section 6.1.

(b) If Borrower shall have given Lender written notice of its intention to
terminate (a “Borrower Termination Notice”) at least thirty (30) days prior to
the anniversary of the Basic Term or any Renewal Term, this Agreement shall
terminate as of the date fixed in the Borrower Termination Notice.
Notwithstanding the foregoing, if Borrower subsequently determines it wishes not
to terminate the Agreement, Borrower may retract the Borrower Termination Notice
provided that (i) no Material Event of Default has occurred and is continuing;
and (ii) Borrower pays any charges that Lender has occurred in reliance on the
prior Borrower Termination Notice.

(c) If Lender shall have given Borrower thirty (30) days’ written notice of its
intention to terminate (a “Lender Termination Notice”), this Agreement shall
terminate as of the date fixed in the Lender Termination Notice; provided,
however, that during the Basic Term, Lender shall only give a Lender Termination
Notice for cause, which cause shall be the occurrence of a Material Event of
Default; provided, however, that (i) any fraud, defalcation or conversion on the
part of Borrower shall be deemed to be a Material Event of Default; and
(ii) there shall be no requirement that such fraud, defalcation or conversion be
continuing in order to permit Lender to exercise any rights or remedies
available to Lender under the Agreement or applicable law.

 

Page 32 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

(d) After Lender has given any Lender Termination Notice, if Borrower so
requests, the thirty (30) day notice period shall be extended to a period not to
exceed ninety (90) days in order to give Borrower additional time to obtain
replacement financing.

(e) Nothing in this Section 6.1 shall be deemed to preclude Lender from
immediately exercising any and all remedies available to it under the Agreement
as provided in Sections 11 and 12 upon the occurrence of a Material Event of
Default, including but not limited to accelerating the Obligations under the
Agreement and ceasing advancing any further funds.”

68. Notwithstanding any contrary provision of Section 6.3, no Prepayment Fee
shall be due unless the Agreement has been terminated for cause, which cause
shall be the occurrence of a Material Event of Default; provided, however, that
(i) any fraud, defalcation or conversion on the part of Borrower shall be deemed
to be a Material Event of Default; and (ii) there shall be no requirement that
such fraud, defalcation or conversion be continuing in order to permit Lender to
exercise any rights or remedies available to Lender under the Agreement or
applicable law.

69. Section 8.1 is hereby deleted and replaced with the following Section 8.1:

“So long as Borrower is indebted to Lender, Borrower warrants, represents, and
agrees that the statements set forth herein are true and correct and shall
remain so on the date they are given. Borrower shall immediately advise Lender
if it learns that any such fact, figure or representation is untrue in any
material respect.”

70. Notwithstanding any contrary provision of Section 9.4, the obligation on the
part of Borrower to provide the reports referred to therein shall commence as of
sixty (60) days from the Closing Date.

71. Notwithstanding any contrary provision of Section 9.5, Borrower shall
provide Lender with copies of its tax returns including any authorized
extensions, when filed, which tax returns shall have been filed when required by
law.

72. Notwithstanding any contrary provision of the terms of Section 9.6, the
reporting referred to therein shall be deemed to be required for the domestic
(i.e., North American) locations of Borrower only.

73. Section 8.1.3 (a) shall be amended to add the phrase “subject to normal wear
and tear” to the end thereof.

74. Section 9.6 is hereby deleted in its entirety and replaced with the
following Section 9.6:

“Borrower shall provide Lender a full, complete, and accurate summary of all
Borrower’s inventory activity on a monthly basis from Borrower within five
(5) Business Days of the end of the prior period and on a monthly basis from any
and all public Warehouses within fifteen (15) days of the end of the prior
month.”

75. With respect to Section 9.19, Lender agrees to give Borrower reasonable
notice of its intent to conduct an audit on the Premises. Notwithstanding the
foregoing, after the occurrence of and during the continuation of a Material
Event of Default, no such prior notice shall be required.

76. With respect to Section 10.2, the credit limit of One Hundred Thousand and
00/100 Dollars ($100,000.00) established thereby shall not be deemed to include
Borrower’s accounts payable in the ordinary course of Borrower’s business.

77. With respect to Section 10.6, Borrower has advised Lender of its intent to
liquidate certain obsolete Inventory and to write off certain obsolete
Inventory, which liquidation and write off shall be deemed to be permitted by
Lender.

78. With respect to Section 10.14, Borrower has disclosed to Lender its
relationship with its Affiliate, No Fear, which relationship is deemed to be
permitted by Lender.

79. With respect to Section 10.14, Borrower has advised Lender of the need to
provide funds to be used in connection with the re-capitalization of its
Affiliate, LEM, and Lender has agreed to Borrower providing such funds to LEM in
an aggregate amount not to exceed Five Hundred Thousand Dollars ($500,000)
without Lender’s prior written consent.

80. Section 10.19 shall be deleted in its entirety and replaced with the
following Section 10.19:

“If Borrower’s CEO, CFO or Controller should no longer be employed or should die
or become disabled such that such officer was not able to continue to act in its
capacity as an officer, (a “Material Management Change”), Borrower shall (a) so
notify Lender within five (5) Business Days of such Material Management Change;
and (b) shall replace such CEO, CFO or Controller with a satisfactory acting
CEO, CFO or Controller within six (6) weeks of the Material Management Change.”

 

Page 33 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

81. Section 11.2 shall be deleted and replaced with the following Section 11.2:

“Borrower fails or neglects to perform, keep or observe any material term,
provision, condition, covenant or agreement contained in this Agreement, any of
the Loan Documents or in any other present or future agreement between Borrower
and Lender.”

82. Section 11.3 shall be amended to add the following phrase to the end
thereof: “without being cured.”

83. Section 11.5 shall be amended by adding the following to the end thereof:

“without being dismissed in sixty (60) days; provided, however, that Lender may
take such immediate actions permitted under the law that Lender believes are
required under the circumstances to prevent or avoid prejudice to Lender,
including but not limited to seeking court orders granting relief from the
automatic stay or prohibiting the use of cash collateral, and Lender shall not
be required to continue to made advances under the Agreement absent a
stipulation on terms and conditions satisfactory to Lender and approved by the
bankruptcy court.”

84. Section 11.9 shall be deleted and replaced with the following Section 11.9:

“Borrower defaults in any material agreement to which Borrower is a party with
one or more third Persons resulting in a right by such third Persons,
irrespective of whether exercised to accelerate the maturity of Borrower’s
obligations thereunder, provided that the effect of the default of such material
agreement results in or causes a Material Adverse Change.”

85. Section 11.11 shall be deleted and replaced with the following
Section 11.11:

“Any material or intentional misstatement exists now or hereafter in any
warranty, representation, statement or report made to Lender by Borrower or any
officer, employee, agent or director of Borrower, or any such warranty or
representation is withdrawn.”

86. Section 11.13 shall be deleted and replaced with the following
Section 11.13:

“Lender shall reasonably believe that the prospect of (a) payment of the Loans;
or (b) the performance of any of Borrower’s material Obligations to be
materially impaired.”

87. Section 11.14 shall be deleted and replaced with the following
Section 11.14:

“The termination, lapse of or ineffectiveness of any UCC Financing Statement
filed in connection with or related to any Collateral granted pursuant to this
Agreement or any of the other Loan Documents if Borrower has failed to take any
action reasonably requested of Borrower by Lender.

88. The following provision shall be added as Section 11.16:

“Any fraud, defalcation or conversion by Borrower.”

89. The following provision shall be added as Section 11.17:

“Any breach or default under this Agreement, the Loan Documents or any other
present or future agreement between Borrower and Lender shall become a Material
Event of Default if Borrower has not cured said breach or default within the
time period specified by Lender in its sole discretion in any notice of default,
which time period shall depend upon the facts and circumstances then in effect.”

90. The following provision shall be added as Section 12.1.14:

“12.1.14. Lender shall not assign any or all of its rights to any person or
entity, or any principal or affiliate thereof, engaged principally in the action
sports wear or fashion industry.”

91. Section 14.5 is hereby deleted and replaced with the following Section 14.5:

“Lender shall give Borrower written notice of any Material Event of Default
promptly after Lender has made the determination that it intends to exercise its
right and remedies as a lender.”

92. The following provision shall be added as Section 28, and entitled “Further
Assurances:

“Borrower shall execute such other and further documents and instruments as
Lender may reasonably request to implement the provisions of this Agreement and
to perfect and protect the security interests of Lender.”

93. Lender has been provided a draft of the document which represents the
guaranty by Orange 21 Inc. (the “Guarantor”) of a loan to its subsidiary LEM Srl
(“LEM”) from San Paulo Bank in Italy. Lender hereby consents to such guaranty,
provided that no material changes appear in the final guaranty document. Lender
reserves the right to review and consent to the final and fully executed
guaranty document.

 

Page 34 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

94. Borrower has advised Lender of that certain litigation pending in the United
States District Court for the District of Southern California, entitled In re
ORANGE 21 INC. SECURITIES LITIGATION, being case no. 05-CV-0595-JM (BLM) (the
“Class Action Suit”) and that certain litigation pending in the Superior Court
for the County of San Diego (confirm) entitled In Re ORANGE 21 INC. DERIVATIVE
LITIGATION, being case no. GIC858051 (the “Derivative Suit”). The Class Action
Suit and the Derivative Suit are sometimes collectively referred to as the
“Securities Litigation”. Borrower has scheduled or will schedule a hearing for
the approval of the settlement of the Securities Litigation. Borrower will
advise Lender of all material developments in the Securities Litigation and will
provide Lender with copies of the settlement agreements, the orders approving
the settlement and the dismissal of the Securities Litigation.

95. Borrower has advised Lender of the existence of that certain litigation
pending in the United States District Court for the Central District of Southern
California entitled Oakley, Inc. vs. Spy Optic, Inc. a California corporation
and Orange 21, Inc., a Delaware corporation, being case no. SAVC05-219 AHS
(RNBx) (the “Patent Litigation”). Borrower has advised Lender that a settlement
demand in the sum of Fifty-five Thousand and 00/100 Dollars ($55,000) has been
made by plaintiff. Borrower shall keep Lender informed of all material
developments in the Patent Litigation.

 

Page 35 of 36   Initial Here  ¨



--------------------------------------------------------------------------------

EXHIBIT A

 

Collateral Account Name:    BFI Business Finance Bank:    Comerica Bank Address:
   333 West Santa Clara Street    San Jose, California 95113 Collateral Control
Account Name:    Spy Optic, Inc. - Collateral Control Account Bank:    Comerica
Bank (to be verified) Address:    701 B Street, Suite 600    San Diego,
California 92101 Post Office Box Name:    BFI Business Finance Address:    P.O.
Box 225    Santa Clara, California 95052-0225

 

Page 36 of 36   Initial Here  ¨